Opinión disidente del
Juez Asociado Señor Negrón García.
l-H

Introducción

Por cuarta vez, con razón, toca las puertas de este foro apelativo(1) José Granados Navedo, candidato a la alcaldía de *618San Juan por el Partido Nuevo Progresista (P.N.P.), en su demanda de impugnación de la certificación expedida a favor de Héctor L. Acevedo Pérez, candidato del Partido Popular Democrático (P.P.D.), el 7 de diciembre de 1988 por la Comi-sión Estatal de Elecciones (en adelante Comisión Estatal). En esta ocasión cuestiona la juridicidad, corrección y proce-dencia de una orden emitida por el Tribunal Superior, Sala de San Juan (Hon. Carlos E. Polo, Juez), el 14 de agosto de 1989.
En síntesis, iqué resolvió el Tribunal Superior? Conso-lidó una acción separada e independiente de mandamus y daños y perjuicios comenzada en Francisca Luzgarda González Suárez v. Marcos A. Rodríguez Estrada y otros (KPE 89-0274), con el pleito especial de impugnación de Granados Navedo contra Acevedo Pérez. Decretó equivocadamente la acumulación como partes en el pleito de impugnación de mil ochocientos cuarenta y cinco (1,845) electores marginados por la Comisión Estatal. Le ordenó injustamente a Granados Navedo que emplazara, a su costo, a los electores reclamantes ante el foro federal anunciados como sus testigos. Para fines de adquirir jurisdicción sobre esos numerosos electores, dispuso erróneamente que fueran notificados me-diante unos simples Avisos. Y por último, a pesar de las obje-ciones de la Comisión Estatal — parte nominal en ese pro-ceso— le instruyó que sufragara los gastos de esos avisos.
iQué hace hoy la mayoría de este Tribunal por votación cerrada? Revoca una vez más al Tribunal Superior, pero eu-femísticamente caracteriza el mandato como una mera “mo-dificación”. Opinión mayoritaria, pág. 600. Esa “modifica-ción”, a su vez, fuerza una decisión de emitir un decreto en el caso distinto de mandamus y daños y perjuicios sin darle *619ninguna oportunidad y sin. observar el debido proceso de ley hacia las partes originales en ese proceso que aprisiona, en particular, a la litigante más afectada, la demandante González Suárez. De los escombros del dictamen del Tribunal Superior crean instantánea y artificialmente un peculiar y ex-traño pleito de clase que no cumple los trámites más elemen-tales prescritos. Luego echan a un lado y mutilan toda la normativa y jurisprudencia —civil y electoral vigente— so-bre el emplazamiento personal requerido para que un tribunal adquiera válidamente jurisdicción sobre una parte, citando aisladamente y atribuyendo unos efectos que no tiene a unas expresiones vertidas en Rodríguez v. Nasrallah, 118 D.P.R. 93 (1986). Por último, improvisada, arbitraria e in-constitucionalmente sustituyen la notificación personal de mil ochocientos cuarenta y cinco (1,845) electores por una sencilla notificación por correo certificado.
Con respeto para todos, ese dictamen es una “caja de Pandora” de frágil hechura judicial que no debió abrirse. En-tre sus males brota bruscamente no ya una transformación procesal, sino la desfiguración, por el tribunal de instancia, del pleito de impugnación entre Granados Navedo y Acevedo Pérez en trámite desde el 19 de diciembre de 1988, y la fea deformación en apelación, por la mayoría de este Tribunal, de la acción de mandamus y daños y perjuicios iniciada separada e independientemente por la electora González Suárez el 17 de febrero de 1989, sin brindar a ella y a todas las partes involucradas la oportunidad de una comparecen-cia.
Coincidentalmente, ambos decretos confunden princi-pios y mecanismos procesales elementales, inyectan unas variantes impermisibles que trastocan el esquema legisla-tivo especial y ordinario pautado, son contrarios a la solu-ción lógica y ordenada visualizada en las reglas vigentes y no solucionan —sino que agudizan— las infracciones al debido proceso de ley constitucional. Sobre todo complican *620y atrasan la adjudicación del pleito de impugnación e, in-necesariamente, proyectan un conflicto jurisdiccional con la Corté de Distrito Federal para el Distrito de Puerto Rico.
Sin embargo, tienen el mérito que nos permite, una vez más, abogar fundadamente por el único remedio disponible para despejar toda esta madeja electoral y procesal interminable que tiene visos de no ser adjudicable: la descertificación de Acevedo Pérez y el decreto de una nueva elección.
Por su importancia, transcribimos totalmente la aludida orden:
Mediante nuestra orden número 36 del 21 de julio de 1989 concedimos plazo de diez (10) días a las partes para aclarar sus respectivas posiciones en cuanto á si los ciudadanos cuya franquicia electoral puede afectarse en este procedimiento de-ben ser acumulados como partes en virtud de las disposiciones de la Regla 16 de Procedimiento Civil.[1]
En vista de que no radicaron memorandos, decidimos escu-char a los abogados en corte abierta sin el beneficio de los mismos.
Expresó la parte demandante que en este caso solamente puede resolverse la impugnación de certificación como alcalde electo que expidirera la Comisión Estatal de Elecciones al de-mandado Lie. Héctor Luis Acevedo con la prueba anunciada por las partes originales. Dicho de otro modo, se deben contar todos los votos, pero únicamente los emitidos por los testigos anunciados.
De la prueba desfilada en la primera etapa de este caso se desprende que no se adjudicaron alrededor de 1[,]280 votos correspondientes a ciudadanos cuyos nombres fueron aña-didos a mano a las listas oficiales. De esos, la parte deman-dante ha anunciado como testigos [a] 48 y la demandada [a] 15 testigos adicionales.
El pasado 21 de diciembre dictamos orden concediendo a un grupo de ciudadanos demandantes ante la Corte de Distrito Federal para el Distrito de Puerto Rico plazo para intervenir en este procedimiento. Todos se negaron. Con el propósito de poder resolver la totalidad de la controversia, de conceder un remedio completo, y en vista de lo dispuesto por la Regla 16 *621[de Procedimiento Civil, 32 L.P.R.A. Ap. Ill] (Martin v. Wilks, [190 U.S. 755 (1989)]) se ordena la acumulación y em-plazamiento como demandados a las personas enumeradas en el Anejo I.[2]
Se ordena la expedición de emplazamientos que deberán ser diligenciados por la parte demandante con copia de la de-manda y de la presente orden dentro del plazo de 5 días de su expedición.
Las personas así emplazadas y acumuladas en este caso deberán radicar alegaciones expresando los hechos que dan base a su reclamación de que se adjudique su voto. En el caso de electores añadidos a mano deberán someter copia de cual-quier prueba documental que se proponga utilizar para acre-ditar su [status] como elector.
Para informar a los demás ciudadanos de su derecho a in-tervenir o ser acumulados en este caso, se publicarán avisos dirigidos a los electores añadidos a mano y los que hayan puesto sus iniciales al dorso de la papeleta municipal cuyos votos no fueron adjudicados por la Comisión Estatal de Elec-ciones. (Véanse Anejos II y III).
La publicación de los avisos se hará tres veces durante una semana en por lo menos dos periódicos diarios de circulación general en la isla de Puerto Rico.
*622El contenido de los anejos relacionados dispone así:
ANEJO 1
SALICHS MARTINEZ, FRANCISCO J.
VERA VELEZ, MARTA
DEFILLO NASSAR, HEIDI
SIMOUNET, KETTY
RIVERA TORRES, ELOISA
MORALES RODRIGUEZ, ANGEL JAVIER
MALDONADO VELEZ, GEORGINA
BENITEZ RIVERA, EMILIO

GONZALEZ SUAREZ, FRANCISCA

LOPEZ HERNANDEZ, MARIA E.
AZCUY DIAZ, CIRILA
LORENZO ALONSO, MARIA ARACELIS
HERNANDEZ ROMAN, JESUS
COTTO RIVERA, FRANCISCA
ROSARIO VELEZ, LUIS
NAZARIO SANTIAGO, JOSE A.
HERNANDEZ ORTIZ, JESUS
HERNANDEZ BATISTA, JOSE ROBERTO
AYUSO WALKER, LUIS E.
GARCIA ROJAS, IRIS M.
DIAZ DEL TORO, GUSTAVO E.
RAMOS AMARO, FELICITA .
VECCHINI LUGO, MARIA
MEDINA PELLICIER, NORBERTO
CARABALLO REYES, DANIEL
ALVAREZ SANTIAGO, RAMON 0.
RIVERA JUARBE, MARIA E.
AVILES, NILDA
OTERO CORTES, WILLIAM
GUZMAN OCASIO, ENRIQUE
CARMONA O’NEILL, GEORGINA
VELEZ CABRERA, NOEL
VELEZ CABRERA, ANTONIO
TRELLES PERALTA, VICENTE M.
*623TIRADO TIRADO, LUIS A.
OSORIO VELEZ, CARMEN D.
ORTIZ[,] JOSE A.
DIAZ DELGADO, JOSE
RAMOSU GENERA
ANEJO 2
*AVISO*
A los siguientes ciudadanos que votaron añadidos a mano en el Municipio de San Juan en las elecciones generales del 8 de noviembre de 1988 para el cargo de Alcalde de San Juan:
(Aquí se incluirán los nombres y demás circunstancias de los 1,280 electores añadidos a mano cuyos votos fueron anu-lados en San Juan, y de los 207 electores cuyos votos fueron arrestados)
Se [les] notifica que el Tribunal Superior de Puerto Rico, Sala de San Juan, celebrará audiencias conducentes a deter-minar si dichos ciudadanos tienen derecho a que se adjudique el voto que emitieron para el cargo de Alcalde de San Juan en dichas elecciones.
Las personas interesadas en intervenir en este procedi-miento deberán radicar sus alegaciones dentro del plazo de 10 días a partir de la última publicación de este aviso que se publicará tres veces durante una semana. De no hacerlo se les acumulará como partes demandadas.
[ANEJO 3]
*AVISO*
A todos aquellos electores que votaron en las elecciones ge-nerales del 8 de noviembre de 1988 en los colegios más ade-lante enumerados en el Municipio de San Juan, y para el cargo de Alcalde de San Juan y pusieron letras o iniciales al dorso de la papeleta municipal, se les notifica por la presente que aun-que su voto no fue adjudicado por la Comisión Estatal de Elecciones, el Tribunal Superior de Puerto Rico, Sala de San Juan[,] está celebrando audiencias conducentes a determinar si existen motivos que justifiquen la adjudicación de los votos de aquellos entre ustedes que habiendo puesto sus iniciales al dorso de la papeleta municipal, comparezcan ante dicho Tribu*624nal y muestren causa suficiente para determinar la validez de su voto.
Los electores interesados en intervenir en este procedi-miento deberán.radicar sus alegaciones dentro del plazo de diez (10) días a partir de la última publicación de este aviso que se publicará tres veces durante una semana. De no ha-cerlo se les acumulará como partes demandadas. (Énfasis su-plido.)
Para comprender la magnitud del error del ilustrado foro de instancia, refrendado y agravado por la vía decisoria se-guida por la mayoría, es preciso hacer una breve referencia al trasfondo procesal pertinente al caso, esbozar la norma-tiva adjetival y sustantiva aplicable y, finalmente, analizar y exponer detenidamente los fundamentos que avalan su total revocación. De ese modo evitamos nuevamente que subsista un frustrante estado de indefensión electoral por razón de una desacertada indefinición judicial. Para que nuestros dic-támenes sean respetados no podemos “destejer en la noche lo que cuidadosamente tejimos ayer”. Granados v. Rodríguez Estrada I, 124 D.P.R. 1,293 (1989), opinión disidente. A fin de cuentas, la “vigencia y no erosión de la doctrina del precedente (stare decisis), en su proyección prospectiva, in-exorablemente depende de la estima valorativa que individual y colectivamente le imprimamos los Jueces a nuestras decisiones previas”. Rexach Benitez v. Gobernador, 119 D.P.R. 521, 536 (1987), opinión disidente.
H-1 1 — 1

Trasfondo procesal

El 17 de febrero de 1989 —pendiente de solución ante este Foro los Recursos CE-89-30, RE-89-67 y RE-89-88, Granados v. Rodríguez Estrada I, supra— la señora González Suárez, por conducto de su abogado Ledo. Francisco Quiñones Vizcarrondo, presentó ante el Tribunal Superior, Sala de San Juan, demanda de mandamus y daños y perjuicios *625(KPE 89-0274) contra el Presidente de la Comisión Estatal de Elecciones, Ledo. Marcos A. Rodríguez Estrada, los miembros de la Comisión Estatal, el Estado Libre Asociado de Puerto Rico y sus aseguradoras identificadas como, John Doe 1, 2 y 3.
En síntesis, alegó bajo juramento ser residente del Mu-nicipio de San Juan y electora legalmente inscrita con tar-jeta electoral, que había participado en las últimas siete (7) elecciones, que sin fundamento ni recusación válida fue obli-gada “a votar con voto abierto”, y que hasta el presente su voto no se había adjudicado y ello constituía una violación al deber ministerial de los demandados y una infracción a sus derechos constitucionales. Invocó expresamente el Art. 2.001 de la Ley Electoral de Puerto Rico (Ley Electoral), 16 L.P.R.A. sec. 3051 —declaración de Derechos y Prerroga-tivas de los Electores— para instar la acción. Reclamó la suma de $1,500,000 en daños y perjuicios.
Expedidos y diligenciados los emplazamientos, previa prórroga, comparecieron los demandados por mediación del Secretario de Justicia y solicitaron la desestimación sumaria de la demanda. Adujeron como fundamentos que el recurso de mandamus no procedía “debido a la naturaleza discrecio-nal” del deber de la Comisión Estatal de adjudicar o no un voto, y que la señora González Suárez estaba impedida de acudir al Tribunal Superior en reclamo alguno, pues era una de las demandantes en el foro federal que había declinado intervenir cuando el Tribunal Superior dio esa oportunidad en el caso de impugnación. Finalmente, plantearon que la Comisión Estatal era “el organismo con jurisdicción prima-ria exclusiva para entender” en este tipo de reclamación.
Subsiguientemente se suscitaron varios trámites. El Se-cretario de Justicia renunció a la representación del Presi-dente de la Comisión Estatal y de los comisionados. El tribunal les concedió un plazo para que comparecieran. Por el Presidente de la Comisión Estatal se unieron la Leda. Julia *626M. Santiago de la Cruz y los Ledos. Mariano Canales y David Rivé Rivera. El Ledo. Eudaldo Báez Galib, Comisionado Electoral del P.P.D., compareció por derecho propio e hizo suyas “las alegaciones efectuadas y que en el futuro efectú[e] el Presidente de la Comisión Estatal”. (Énfasis suplido.) Igual posición asumió en su contestación el Comisionado Electoral Interino del Partido Independentista Puertorri-queño (P.I.P.), Ledo. Fernando A. Colón Serbiá. El Comisio-nado Electoral del P.N.P., Francisco González, Jr., compare-ció por conducto de los abogados Miguel Pagán y Eliezer Aldarondo. En su contestación negó, por falta de informa-ción, algunas alegaciones y levantó varias defensas espe-ciales. Posteriormente enmendó esa contestación, admitió y negó algunos hechos; sin embargo, aceptó que se adjudicara el voto de la señora González Suárez y aludió al pleito de impugnación.
Así las cosas, el 29 de junio de 1989 el Juez Polo resolvió denegar la solicitud de desestimación y sentencia sumaria. Consignó:
Basta un somero examen de la opinión del Tribunal Supremo de Puerto Rico emitida el 22 de junio, certificada el 23 de junio del año en curso, en Granados Navedo v. Rodríguez Estrada [I, 124 D.P.R. 1 (1989)], para concluir que en el pre-sente caso no debe dictarse sentencia desestimando sin con-ceder a la demandante la oportunidad de desfilar su prueba en apoyo a sus alegaciones y reclamos constitucionales. (Én-fasis suplido.)
Mientras tanto, los procedimientos se reiniciaron en el pleito de impugnación entre Granados Navedo y Acevedo Pérez, y continuó el desfile de prueba. Según la Minuta de 31 de julio de 1989, pág. 3:
.. .[l]as partes sometieron en corte abierta dos proyectos de edictos en cuanto a los votos añadidos a mano y las papeletas inicialadas para ser revisados por el Tribunal. Además some-tieron listados con los nombres y números de electores aña-didos a mano.
*627El Tribunal ordenó que los sobres de aproximadamente 1,280 electores añadidos a mano que se encuentran en la CEE sean traídos al Tribunal para ser marcados como identifica-ciones, anticipando la posibilidad de que algunas de las per-sonas sean notificadas por edictos y comparezcan a proteger su franquicia electoral.
Señaló la vista en su fondo para el 4 de agosto de 1989. En esa fecha se inició el desfile de prueba en cuanto a la contro-versia sobre las papeletas con dobles marcas. Según la mi-nuta:
. . . ambas partes acordaron e informaron al Tribunal que entienden que los electores no pueden ser partes indispensables en el presente caso como cuestión de derecho.

El Tribunal entiende que los electores cuyos votos no ha-yan sido adjudicados tienen derecho a comparecer ante éste sin término de caducidad, ya que la CEE no ha emitido una resolución ni se le ha notificado a los electores que su voto no se ha adjudicado.

Luego de haber sido escuchados los argumentos presen-tados por las partes, el Tribunal dispuso que resolverá por escrito en cuanto a los electores cuya franquicia electoral pueda verse afectada por la decisión de éste. (Énfasis su-plido.) Minuta de 7 de agosto de 1989, pág. 3.
Paralelamente, conforme la Minuta de 15 de agosto de 1989 —a raíz de una conferencia con antelación al juicio en la acción de mandamus y daños y perjuicios (KPE 89-0274) de la señora González Suárez— el tribunal, por voz del mismo Juez Polo, ordenó la consolidación de esa acción con la de impugnación. Actuó así en vista de que ella figuraba como testigo en el pleito de impugnación. La consolidación sería únicamente a los fines del desfile de la prueba en torno a su status de electora. Sobre la reclamación de daños, dispuso que se vería “posteriormente por separado para no inte-rrumpir las labores en el caso de impugnación”. Aparece, además de esa minuta, que los abogados de las partes anun-ciaron la prueba a utilizarse. Entre la prueba documental *628admitida figuran varios documentos oficiales de la Comisión Estatal, previamente en exhibits o identificados en el pleito de impugnación.(2)
En conclusión, según expuesto, la acción de mandamus y daños y perjuicios (KPE 89-0274) promovida por la señora González Suárez estaba, al momento de ser consolidada, en una etapa procesal avanzada. Todos los demandados fueron emplazados, comparecieron y contestaron la demanda a través de sus abogados o por derecho propio. Así trabadas las controversias, se había celebrado una conferencia con an-telación a juicio. En síntesis, esa acción maduró bastante en siete (7) meses. Su consolidación en esa etapa, aunque en cierto modo atrasó su disposición final, no interrumpió el pleito de impugnación entre Granados Navedo y Acevedo Pérez. Esa no es la situación paralizante que se cierne ahora sobre ambos casos con la opinión mayoritaria.
En cuanto a la orden objeto del recurso, la Transcripción de Evidencia de 7 de agosto de 1989 refleja la legítima preo-cupación del ilustrado Juez Polo y la posición de Granados Navedo y Acevedo Pérez en el pleito de impugnación. Ha-gamos una incursión en la misma. Dicho récord revela que la cuestión en torno a la deseabilidad y aplicabilidad de la Regla 16 de Procedimiento Civil, 32 L.P.R.A. Ap. III, fue suscitada, sua sponte, por el propio magistrado. T.E., pág. 65.
El Ledo. Carlos Canals Mora, abogado de Granados Na-vedo, informó al tribunal —luego de conversar con el Ledo. José Angel Rey, representante legal del Comisionado Electoral del P.P.D., Ledo. Eudaldo Báez Galib, y Acevedo Pérez (T.E. Superior, pág. 3)— que todos entendían, como cuestión de derecho, que los electores no eran parte indispensable en *629el pleito. íd., págs. 65-66. Ante esa posición, el Juez Polo pidió que le ilustraran sobre la acumulación de estos elec-tores, por conveniencia procesal, bajo la Regla 16.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III. íd., pág. 66.
Así requerido, el licenciado Canals argumentó qu’e los electores no eran parte indispensable ni necesaria conforme los incisos de la mencionada Regla 16; que la cuestión no era nueva y había sido previamente planteada ante este Tribunal apelativo y resuelta en contra. T.E. Superior, págs. 67-73. En su apoyo citó varios extractos de la opinión mayoritaria emitida por el Juez Asociado Señor Ortiz.
Ante esa posición, el Juez Polo expresó que no albergaba dudas del derecho de Granados Navedo a producir la prueba anunciada de cuarenta y ocho (48) testigos para hacer valer sus reclamos. Su preocupación iba dirigida a aquellos mil doscientos (1,200) ciudadanos que habían votado bajo el sis-tema de añadidos a mano, al igual que los trescientos cin-cuenta y siete (357) electores cuyas papeletas no se habían adjudicado porque tenían iniciales, que la Comisión Estatal les había negado ese derecho sin una debida notificación. T.E. Superior, págs. 73-74. Específicamente, se refirió a la acción de la electora antes aludida (Francisca Luzgarda González Suárez v. Marcos A. Rodríguez Estrada y otros, supra) que reclamaba su derecho constitucional a que se le contara su voto y que, además, era una de los testigos anun-ciados por Granados Navedo. Manifestó, además, dos (2) in-quietudes: la primera, que al igual que ese caso pudieran ins-tarse un sinnúmero de pleitos más por electores que desco-nocían que no se les había adjudicado su voto, y la segunda, la posibilidad de que por ausencia de trámite, aun cuando tales electores comparecieron como testigos, el dictamen que oportunamente él emitiera sobre el status electoral y derecho al voto de esos electores-testigos no constituyera cosa juzgada, y esos electores pudieran, al otro día, presen-tar múltiples acciones para que así se reconociera. Dicho ma-*630gistrado coincidió en que, por disposición de ley, las partes indispensables en el caso de la impugnación eran única-mente los dos (2) candidatos, y que el Presidente de la Comi-sión Estatal de Elecciones y los comisionados no eran partes indispensables. íd., págs. 75-77. Aceptó la posibilidad de que los electores que se convirtieran en parte tendrían derecho a estar representados por abogados, pero indicó que él limitaría ese aspecto para que el caso de impugnación no se retrasara. íd., pág. 77. Reiteró sus inquietudes aludiendo en ese momento —y subsiguientemente— al criterio expre-sado por la Juez Asociada Señora Naveira de Rodón en su opinión concurrente y de conformidad a los efectos de que debería auscultarse la deseabilidad de que los electores que de alguna forma pudiera afectárseles su derecho al voto fue-ran unidos como parte. íd., págs. 81 y 101.
Finalmente, el Magistrado Polo reconoció que en cuanto a ese número de electores no había una resolución del Presi-dente de la Comisión Estatal de Elecciones ni se les había notificado sobre el particular. T.E. Superior, pág. 82. Ante esa situación señaló que, a su juicio, no había plazo prescrip-tivo ni término alguno para que esos electores pudieran re-clamar sus derechos en los tribunales. íd.
Por su parte, el licenciado Canals se reafirmó en que los electores no deberían ser parte. T.E. Superior, pág. 84. Frente a esa postura, el Juez Polo sostuvo que como la elec-tora González Suárez había reclamado separadamente el de-recho a que se le adjudicara su voto, a la par que estaba anunciada como testigo de Granados Navedo, había cues-tiones comunes de hecho y de derecho. Expuso así su sentir: “Es inconcebible, que estando la Regla de Consolidación, se celebren dos juicios separados para determinar sobre lo mismo. Mire, independientemente de qui\e]n sea el deman-dante, lo único que se va a determinar es si esa persona tenía o no derecho a votar.” (Énfasis suplido.) íd., pág. 86.
*631Subsiguientemente, el Magistrado Polo y el licenciado Canals intercambiaron sus puntos de vista en cuanto a las cuestiones comunes de hecho y de derecho que esa situación presentaba. Dicho magistrado coincidió en que las causas de acción eran distintas, pero se reafirmó en que habían cues-tiones comunes de hecho. T.E. Superior, págs. 87-93.
Posteriormente, intervino el licenciado González, Jr., también abogado de Granados Navedo. Expuso que la prueba y los testigos en el caso de impugnación eran los anunciados por las partes y que, aun cuando a otros electores —no testigos— se les notificara y comparecieran, no tenían que contarse en el pleito de impugnación. T.E. Superior, págs. 93-96.
Ante ese señalamiento, el Magistrado Polo destacó la fa-cultad que le es concedida por la Regla 43 de Evidencia, 32 L.P.R.A. Ap. IV, para a iniciativa propia o a petición de partes llamar a esos electores a declarar como testigos. T.E. Superior, pág. 97. Acto seguido, el licenciado González, Jr. argumentó que la falta de notificación a los electores y la no adjudicación de sus votos por la Comisión Estatal conlle-vaba descertificar al candidato Acevedo Pérez, pues la au-sencia de ese trámite por la Comisión Estatal significaba que había sido certificado prematuramente. El Juez Polo rechazó ese planteamiento, el cual antes le había sido formu-lado por el licenciado González, Jr. T.E. Superior, pág. 99.
El Lcdo. José A. Rey expresó estar de acuerdo con que los electores no deberían unirse como parte indispensable, pero sí como “partes con derecho a intervenir[;] que estas personas sí serían personas con derecho a intervenir”. T.E. Superior, pág. 103. Para salvaguardar los intereses de las partes, expuso su criterio de que el mejor mecanismo era el edicto y señaló que las partes se habían puesto de acuerdo en cuanto a su texto para el caso de que el tribunal deci-diera qué se debería publicar. Expresó que a “[l]as personas se les notificaría por la prensa, acudirían ante la Secretaría *632del Tribunal y aquellos que en efecto interesen comparecer a defender su derecho al voto, pues, incluso, pueden canalizar su interés a través de los partidos y de los candidatos que están aquí representados”. íd.
Reiteró que el mecanismo de intervenir mediante convo-catoria por edicto podría agilizar ese proceso de interven-ción, aunque reconoció que:
... sería ciertamente gravoso para las partes, tener que acu-mular como part[e] indispensable] y emplazar a todas estas personas, cuando a mi juicio, la sentencia que se pudiera ha-cer efectiva sin ellos, va a ser una sentencia que los obligue.
Sin embargo, creo también, que son personas con derecho a intervenir y que se les debe de dar esa oportunidad, mediante una convocatoria general, para aquellos que así lo deseen, ya sea a través de los partidos políticos o de los candidatos que están aquí representados, lo hagan y los que no lo deseen, pues, naturalmente, no se considera su derecho. (Énfasis su-plido.) T.E., pág. 104.
Frente a este señalamiento, el licenciado González, Jr. in-tervino nuevamente e indicó que Acevedo Pérez sólo había hecho un ofrecimiento de catorce (14) testigos y que no po-día, a través de la comparecencia que produjera ese edicto, adicionar testigos. T.E. Superior, págs. 104-106. El Magis-trado Polo indicó nuevamente su preocupación de la ausen-cia de notificación a los ciudadanos que no se les adjudicó el voto y de que su decisión no constituyera cosa juzgada. íd., pág. 109.
Por último, el licenciado Rey indicó que en los tres (3) casos ante el foro federal estaba pendiente una moción de los demandados para que dicho foro obligara a los allí re-clamantes a intervenir en este caso. T.E. Superior, pág. 112. El licenciado González, Jr. entonces señaló que el pleito de clase era el del foro federal y no el de impugnación. Dicho pleito era de clase, pero de los electores que se les negó el voto emitido a favor de Granados Navedo. Fue certificado *633preliminarmente como de clase, pero todavía no se había realizado la notificación. íd., págs. 112-114. El Juez Polo se reafirmó en la consolidación del caso de la señora González Suárez. íd., pág. 114.
Para el 23 de agosto, en el caso de impugnación en ins-tancia, había terminado el desfile de la prueba relativa a las causas de acción de Granados Navedo correspondientes a las papeletas de doble marca, las iniciadas y las contaminadas arrestadas y no arrestadas. Faltaba la prueba de Acevedo Pérez y la de ambos litigantes relacionada con los electores rechazados que votaron bajo el sistema de añadidos a mano a las listas electorales y cuyos votos tampoco fueron adjudi-cados por la Comisión Estatal. Tomamos conocimiento judicial —Clavell v. El Vocero de P.R., 115 D.P.R. 685, 694 (1984); Ind. Siderúrgica v. Thyssen Steel Caribbean, 114 D.P.R. 548, 552 (1983); Regla 11 de Evidencia, 32 L.P.R.A. Ap. IV— de que la presentación de la prueba ha continuado y que a esta fecha los trámites han seguido ininterrumpida-mente.
h-H I — I h — I

Ámbito adjudicativo

La queja de Granados Navedo se centra solamente en la determinación que le obliga a emplazar como demandados a treinta y nueve (39) electores —reclamantes en la corte federal— que votaron bajo el sistema de añadidos a mano y que ya había anunciado como sus testigos. Argumenta que ello es contrario a la decisión del Tribunal de 22 de junio de 1989, y conlleva razonablemente —de no emplazarlos como parte— no poder presentar sus testimonios ni la prueba documental correspondiente.
Por su parte, Acevedo Pérez y Báez Galib circunscriben la controversia a si los electores-testigos de Granados Na-vedo, reclamantes ante la corte federal, “podían ser acumu-*634lados como partes en el presente [caso de impugnación]”. Aducen que la orden es producto del “ejercicio de una fun-ción judicial seria y responsable, que es consciente de la configuración total de las cuestiones suscitadas en un pleito de tanto interés público, [y] descansa en los preceptos que informan la Regla 16 [de Procedimiento Civil, supra]”. (Én-fasis suplido.) Moción en oposición, págs. 1 y 3. La situación que nos ocupa encaja perfectamente en el mandato conte-nido en la referida regla. A juicio de ellos:
Lo imperativo se traduce en necesario. Ello es así por cuanto el dejar de adjudicar los casos de dichos electores permitiría reclamar y alegar, con probabilidad de éxito, que los tribu-nales estatales no han resuelto la totalidad de las controver-sias abriendo así las puertas para permitir que el foro federal haga su incursión en cuestiones de derecho estatal. El grado de previsión del Honorable Juez de Instancia va dirigido a impedir lo anteriormente señalado. Basta señalar que el Tribunal de Distrito Federal para el Distrito de Puerto Rico de-cretó la abstención en los casos civiles presentados por los demandantes incluidos en el Anejo I de la orden del Tribunal de Instancia, basándose en la doctrina establecida en Railroad Comm[’n] v. Pullman Co., 312 U.S. 496 (1941). Constituye la actuación del juzgador una legítima preocupación respecto a todas las cuestiones y controversias que encierra el presente litigio, particularmente, el impacto de su decisión sobre el derecho estatal. (Énfasis suplido.) Moción en oposi-ción, págs. 3-4.
Como aplicable invocan la reciente decisión del Tribunal Supremo federal de Martin v. Wilks, 490 U.S 755 (1989).
La otra comparecencia, la del Presidente de la Comisión Estatal de Elecciones, nada ilustra. Se reduce a exponer la-cónicamente “que no tiene ninguna expresión que hacer en este momento respecto al asunto ahora en controversial] salvo que este Honorable Tribunal interese su expresión so-bre este asunto”. Moción en cumplimiento de orden, pág. 1.
Antes de concentrarnos en la solución del caso, es menes-ter una aclaración. Nuestro horizonte decisorio tiene que ser *635más amplio. La importancia del caso, el interés público que reviste y la necesidad de que no se demoren más los procedi-mientos nos obligan a explorar no sólo el señalamiento espe-cífico de Granados Navedo, sino aquellos otros aspectos in-mersos en el trámite pautado por el foro de instancia —se-gún “modificados” hoy por este Tribunal— y sus consecuen-cias prácticas, jurídicas y constitucionales.
Las preocupaciones que animaron la iniciativa del Juez Polo a emitir la Orden de 14 de agosto no son de su exclusiva competencia. Al igual que los foros de instancia, los jueces de tribunales apelativos también tomamos muy en serio la res-ponsabilidad de nuestro ministerio y somos celosos guar-dianes de nuestra Constitución. Zachry International v. Tribunal Superior, 104 D.P.R. 267, 269 (1975).
La adjudicación integral y no fraccionada del plantea-miento directo de Granados Navedo —y aquellos colaterales, intrínsecamente unidos — justifica el ejercicio cabal de nues-tra jurisdicción apelativa. “El principio de eficacia en la ley exige, en su primera aproximación, que nuestras decisiones sean coherentes y adecuadas a los fines del entorno social y objetivos de la Constitución. De ahí que rechazamos, por in-suficiente, cualquier técnica jurídica, criterio interpretativo o curso de acción que propicie actuaciones administrativas o judiciales conculcadoras de esos derechos.” (Enfasis suplido.) Granados v. Rodríguez Estrada I, supra, pág. 292.
IV

Acción de impugnación; su carácter estatutario especial; quiénes son las partes y efectos

El Art. 6.014 de la Ley Electoral, 16 L.P.R.A. sec. 3274, autoriza la acción especial de impugnación únicamente al candidato derrotado contra el candidato certificado. Los electores no son acumulables como parte indispensable ni necesaria. Así lo decidió expresamente la anterior opinión mayoritaria del Tribunal.
*636Ese pronunciamiento no fue un simple dictum. Respondió a los planteamientos directos suscitados en su alegato y en la vista oral por Acevedo Pérez y Báez Galib en torno a la capacidad de Granados Navedo para representar a los elec-tores, y que desde el 21 de diciembre había sido objeto de resolución por el tribunal de instancia. Específicamente, del alegato común de Acevedo Pérez y Báéz Galib copiamos in extenso:
El derecho de impugnar una elección, según lo dispuesto en el Art. 6.014 de la Ley Electoral, 16 L.P.R.A. [sec.] 3274, se concede al candidato derrotado. Los electores tienen, sin embargo, una amplia gama de derechos y prerrogativas que ga-rantizan el libre ejercicio de la franquicia electoral. Art. 2.001 [de la Ley Electoral], 16 L.P.R.A. [sec.] 3051. Entre éstos se encuentra la garantía del derecho al voto y a la libre emisión del mismo y a que éste se cuente y se adjudique de la manera en que el elector lo emita. Por otro lado, el último párrafo del referido artículo concede a los electores “... la capacidad para iniciar o promover cualesquiera acciones legales al amparo de esta declaración de [D]erechos y [P]rerrogativas de los [Electores ante el [T]ribunal de [P]rimera [I]nstancia que co-rresponda.” Es indudable, por tanto, que la Ley Electoral le reconoce a cada elector la capacidad para instar ante el tribunal de primera instancia una acción legal para defender su voto particular. El derecho al voto del elector puertorri-queño está también, por supuesto, garantizado por la Consti-tución de Puerto Rico y por la Constitución federal. En su demanda el recurrente reclama que se violaron los derechos constitucionales de por lo menos 30 electores de los añadidos a mano (acápite VI), que en el día de hoy son, según él, 53. Estos electores fueron los que se unieron a Granados para radicar ante la Corte de Distrito Federal tres demandas que fueron paralizadas con el propósito de que pudieran acudir ante el Tribunal Superior a reclamar los derechos que ahora reclama el recurrente por ellos. A esto se negaron expresamente dichos electores, a pesar de que el Tribunal Superior les invitó expresamente a comparecer y a defender sus derechos. En dos mociones radicadas ante el Tribunal Superior, los propios *637electores alegan que [“]los intereses de los votantes ... y los candidatos envueltos, no son idénticos”, de cuyo tenor se deduce que no interesan la representación del candidato derro-tado Granados en el caso de autos. El Tribunal Superior, claro está, en todo momento dejó a salvo los derechos consti-tucionales y estatutarios de estos electores.
En vista de ello no hay razón alguna para reconocer al recu-rrente el ius tertii para hacer valer los derechos de electores que votaron añadidos a mano. Este Tribunal debe respetar, igual que lo hizo el Tribunal Superior, el criterio de los elec-tores que se negaron a comparecer en el pleito de impugna-ción de elección reconociendo así que los derechos de estos terceros están mejor representados cuando ellos mismos los reclaman y los defienden, y evitando así también dictar deci-siones innecesarias o prematuras sobre los derechos estatuta-rios y constitucionales de dichos electores dentro del presente pleito de impugnación de elección. Obviamente los electores que votaron añadidos a mano pueden hacer valer en forma efectiva todos sus derechos estatutarios y constitucionales en una acción independiente.
El derecho estatutario invocado por el recurrente en el pleito de impugnación es de naturaleza muy distinta al dere-cho que podrían reclamar electores añadidos a mano en una acción independiente. Los [issues] que el Tribunal tendría que resolver en una y otra acción [independiente] serían dis-tintos. Los intereses que tendrían que ser evaluados también serían diferentes. (Énfasis suplido.) Alegato de los recurridos, págs. 42-44.
Se desprende, pues, que la compulsoria acumulación como partes de los electores que reclamaron en el foro federal fue examinada y desechada en instancia hace casi nueve (9) meses, con el beneplácito de todos los litigantes y sus abogados. En sus escritos ante este Foro, ellos partieron del supuesto de que las únicas partes en la acción de impugna-ción eran Granados Navedó y Acevedo Pérez, y no los elec-tores. Precisamente, Báez Galib y Acevedo Pérez nos pidie-ron que respetáramos, como “lo hizo el Tribunal Superior, el criterio de los electores que se negaron a comparecer en el *638pleito de impugnación de elección reconociendo así que los derechos de estos terceros están mejor representados cuando ellos mismos los reclaman y defienden...”. (Énfasis suplido.) Alegato de los recurridos, pág. 43. Esa solicitud encontró eco en este Tribunal. Así, bajo el acápite IV( el ponente del sentir mayoritario, Juez Asociado Señor Ortiz, expuso:
El tribunal le negó capacidad al señor Granados Navedo para reclamar derechos de electores al resolver que sola-mente los ciudadanos que emitieron votos no adjudicados pue-den recurrir a los tribunales a reclamar la vindicación de sus derechos. Además, razonó el magistrado que como los elec-tores que eran parte en el litigio pendiente en el foro federal rehusaron ser partes en este pleito, el candidato no los podía representar.
El enfoque del tribunal es erróneo. Lo que el impugnador solicita es que se le reconozca su derecho a que se le adjudi-que los votos de estos electores a su favor. Es sólo para esos fines que el tribunal tiene que pasar juicio sobre si los elec-tores individuales fueron indebidamente excluidos o no. Ese fue precisamente el mecanismo que aprobamos en P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199 (1981). Allí, a los fines de adjudicar los derechos de los candidatos, fuimos caso por caso a examinar la situación particular de cada elector.
Aunque, ante planteamientos constitucionales, hemos per-mitido que una parte invoque derechos de terceros ausentes —Noriega v. Gobernador, 122 D.P.R. 650 (1988); Pueblo v. Hernández Colón, 119 D.P.R. 891 (1987); E.L.A. v. P.R. Tel. Co., 114 D.P.R. 394 (1983); Zachry International v. Tribunal Superior, 104 D.P.R. 267 (1975)— en este caso no es necesario resolver este punto. El propio candidato ha manifestado que no interesa representar a los electores. (Énfasis suplido y es-colio omitido.) Granados v. Rodríguez Estrada I, supra, págs. 23-24.
Se advierte, pues, que la cuestión fue expresamente con-siderada y resuelta. Las expresiones vertidas por la Juez Asociada Señora Naveira de Rodón en su opinión concu-rrente y de conformidad en torno a “la deseabilidad de que a los electores que de alguna forma se le pudiera afectar su *639derecho al voto sean unidos como partes” (Granados v. Rodríguez Estrada I, supra, pág. 72), sólo tuvieron el endoso de los Jueces Asociados Señores Hernández Denton y Alonso Alonso. Ni el ponente de la opinión mayoritaria del Tribunal, Juez Asociado Señor Ortiz, como tampoco el Juez Pre-sidente Señor Pons Núñez, las suscribieron. Así descar-tadas, lo único que la mayoría se abstuvo de considerar fue si Granados Navedo podía invocar los derechos de terceros au-sentes (ius tertii) bajo la norma de Zachry International v. Tribunal Superior, supra.
El dictamen del Tribunal Superior y el de la mayoría de este Foro —con los disensos de los Jueces Asociados Señores Rebollo López, Ortiz y este suscriptor— nos obliga a revisi-tarla.

V


Premisa del Tribunal Superior: reconocimiento de una vio-lación del debido proceso de ley por la Comisión Estatal

A poco examinamos, notamos que las preocupaciones que movieron al tribunal de instancia en su decreto estuvieron fundamentadas en la realidad de que los electores que vota-ron bajo el sistema de añadidos a mano, aquellos cuyas pape-letas fueron anuladas por haberlas iniciado o los que perte-necen al grupo de las papeletas arrestadas, nunca fueron no-tificados de la determinación de la Comisión Estatal que se negó a adjudicar sus votos. En consecuencia, dicho foro con-cluyó que a esos tres (3) grupos de electores les asistía el derecho potencial de cuestionar esa determinación admi-nistrativa en cualquier momento. Con el objetivo de evitar la repetición y proliferación de casos análogos al de la señora González Suárez, y oportunamente poder aplicarle a todos esos electores —incluso a los reclamantes en la corte federal— la norma de cosa juzgada o impedimento colateral de sentencia, concluyó que era menester su citación compulso-*640ría bajo la tesis de que eran partes acumulables al amparo de la Regla 16.2 de Procedimiento Civil, supra.
El propósito es laudable; el mecanismo incorrecto y trunco. La zigzagueante opinión mayoritaria no subsana esos defectos, sino que constitucionalmente los agrava de manera sensible. Veamos.
No se cuestiona seriamente que esos electores no eran ni son partes indispensables bajo la Regla 16.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Por ende, la cuestión de si procedía la acumulación sólo sería factible bajo la citada Regla 16.2. Ello exige explorar si el remedio completo solici-tado por Granados Navedo —o que pudiera invocar Acevedo Pérez— puede concederse sin que esos electores sean partes. La contestación es en la afirmativa. Nada impide que ambos litigantes produzcan, en calidad de testigos —como lo han hecho hasta ahora— la prueba referente a las cualificaciones de aquellos electores que los endosaron en las urnas comprendidos en los tres (3) grupos mencio-nados.
La columna vertebral en que se apuntala la orden del tribunal de instancia —y obviamente ahora acepta la mayoría de este Tribunal— es la ausencia total del debido proceso de ley ante la Comisión Estatal. De ello no cabe duda. A nin-guno de esos mil ochocientos cuarenta y cinco (1,845) elec-tores se les notificó que sus votos no habían sido adjudicados, “aun cuando se conocían sus nombres y direcciones”. Opi-nión mayoritaria, pág. 606). Así lo reconoce expresamente la mayoría del Tribunal para seguidamente invocar el Art. 2.001 de la Ley Electoral, supra, en su inciso (10), y la legiti-mación activa de ellos. íd. Aunque en el esc. 3, en abrupto viraje, la mayoría inmediatamente niega que así lo decidan, esa es la única conclusion lógica que cabe. Solamente así puede elaborarse, sostenerse y justificarse la errónea tesis de que son partes necesarias acumulables en la acción de *641“mandamus y daños y perjuicios” formulada por la señora González Suárez.
Al fin y al cabo, la procedencia o no de acumular unas partes —para proteger sus derechos y colateralmente poner fin a un litigio— no es materia de derecho abstracto ni esoté-rico. Como admite la propia opinión mayoritaria, “depen-derá de los hechos específicos de cada caso”. Opinión mayori-taria, pág. 605. Y él elemento común básico y fuerza motora que individual, jurídica y lógicamente une a los mil ocho-cientos cuarenta y cuatro (1,844) electores con la señora González Suárez no es otro que la innegable realidad de que sus votos no fueron adjudicados por la Comisión Estatal y nunca fueron notificados de esa actuación. Si esa omisión no es una violación al debido proceso de ley —bajo la Constitu-ción y la Ley Electoral— ¿qué necesidad habría entonces de forzar su masiva acumulación como parte en la acción de mandamus y daños y perjuicios de la señora González Suárez? “Para contestar estas interrogantes, el retruécano no es permisible.” P.N.P. v. Rodríguez Estrada, Pres. C.E.E., 123 D.P.R. 1, 52 (1988), opinión disidente. La infracción al de-bido proceso de ley es patente. Ai hacerlo, aunque tardía-mente y con unas consecuencias negativas que luego expon-dremos, por fin la mayoría del Tribunal reconoce la validez y virtualidad de nuestros disensos en P.N.P. v. Rodríguez Estrada, Pres. C.E.E., supra, y en Granados v. Rodríguez Estrada I, supra. En ambos abogamos vehementemente por ese derecho.
En el primero, con referencia a los electores a quienes se les anuló el voto por haber iniciado las papeletas, la mayoría, por voz del Juez Presidente Señor Pons Núñez, negó expre-samente “la concesión de unas garantías procesales previas al elector cuyo voto fuera a anularse, tales como citación, oportunidad de ser oído, pruebas caligráficas, etc....”. (Én-*642fasis suplido.) P.N.P. v. Rodríguez Estrada, Pres. C.E.E., supra, pág. 28.
Frente a ese razonamiento, a título de interrogantes, sos-tuvimos que la remota posibilidad de que un trámite ante la Comisión Estatal “implicara descorrer el velo de secretivi-dad de aquellos electores —cuyas iniciales en la papeleta son compatibles a otras iniciales — ... sería igual en un procedi-miento judicial” —(énfasis suplido), P.N.P. v. Rodríguez Estrada, Pres. C.E.E., supra, pág. 51, opinión disidente — y, además, que lo “más importante [era] el derecho al voto [aun cuando] por razones de peso y necesidad —al igual que con las recusaciones— se levant[ara] el manto de la secreti-vida[d]”. íd., págs. 51-52. Propusimos entonces —recuér-dese que ello fue el 21 de diciembre— un procedimiento sencillo, económico y administrativamente viable que brindara el debido proceso de ley y la citación de esos electores me-diante una convocatoria general a publicarse en los perió-dicos del país. íd., págs. 52-58.
Repetimos, ese método o uno análogo que hubiese a nivel administrativo cumplido con el debido proceso de ley fue descartado. Nuestro llamado a que no se estimase renun-ciado el derecho constitucional a ejercer el voto por “igno-rancia”, fue una prédica en el desierto. Ante esa interpreta-ción mayoritaria sentenciamos: “Se han anulado y confis-cado votos sin brindarle a los electores un mínimo de debido proceso de ley. Ha prevalecido la forma sobre la sustancia; lo injusto sobre lo justo. ”
Y en el segundo caso, Granados v. Rodríguez Estrada I, supra —con referencia a los electores añadidos a mano re-chazados por la Comisión Estatal y aquellos cuyas papeletas fueron arrestadas y anuladas— nuevamente prevaleció un enfoque mayoritario restrictivo y violatorio del debido pro-ceso de ley. Con oportunidad, la mayoría acogió los argu-mentos del alegato de Acevedo Pérez y Báez Galib de que no era “‘necesario un proceso de índole adversativo para adju-*643dicar y contar las papeletas de los añadidos a mano’”. Granados v. Rodríguez Estrada I, supra, pág. 29. A título de “sentar algunas directrices” (id.) para el foro de instancia y las partes, resolvieron que “en ningún momento se consideró concederle a estos electores la gama de derechos estatuta-rios y jurisprudenciales antes señalados”. (Énfasis suplido.) íd., pág. 30. La mayoría bautizó ese procedimiento como sui géneris, y dispuso que:
No hay que devolver el caso a la Comisión Estatal para que inicie un procedimiento de notificación, vista y decisión en los mil doscientos (1,200) casos individuales. Los derechos se dilucidarán en el tribunal donde las partes deben establecer, por la preponderancia de la prueba, la capacidad de los electores para votar y que las decisiones de no adjudicar estos votos fueron erróneas. (Énfasis suplido.) Granados v. Rodríguez Estrada I, supra, pág. 31.
Ello motivó que en nuestro disenso apuntáramos:
Este razonamiento es circularmente erróneo. ¿Cómo po-dían comparecer esos electores si nunca se les notificó el re-chazo y la anulación de sus votos por la Junta Especial o Co-misión Estatal? ¿Cómo, si ignoraban ese hecho, puede preten-derse que acudieran a la Comisión Estatal a reclamarlo? Más aún, con respecto a las doscientas siete (207) papeletas lla-madas arrestadas, ¿en qué momento pudieron haberlo hecho los electores si precisamente fue el mismo 7 de diciembre —horas antes de que Acevedo Pérez fuera certificado— que el Presidente de la Comisión, licenciado Rodríguez Estrada, a ruego del Comisionado Electoral Báez Galib (P.P.D.), decidió anularlas? Estas interrogantes nos suplen la contestación. Explican satisfactoriamente las razones para que ni uno solo de los electores cuyas papeletas y votos fueron arrestados y anulados —y otros votos que Granados Navedo reclamó— no acudieran antes a la Comisión Estatal a vindicar sus derechos. Simplemente monea fueron notificados. Desconocían que ha-bían sido despojados de sus votos. IDesde cuándo el derecho al voto es renunciable por ignorancia?
Más grave aún, tampoco el propio tribunal de instancia noti-ficó mediante edictos u otro medio análogo eficaz a los elec-*644tores sobre el procedimiento judicial, aun cuando determinó que Granados Navedo no tenía capacidad para invocar sus de-rechos. Sólo hizo un novel llamado a través de sus abogados a unos electores que habían acudido al foro federal. Ello no es suficiente ni subsana las infracciones al debido proceso de ley. (Énfasis suplido y en el original.) Granados v. Rodríguez Estrada I, supra, págs. 148-149.
Más adelante dijimos:
Coincidimos en que la Comisión Estatal podía delegar en una junta especial la misión de determinar la cualificación de los electores añadidos a mano. De hecho, nuestro mandato judicial requería la revisión minuciosa de todos los documentos de la Comisión Estatal antes de determinar si más de diecio-cho mil (18,000) electores cualificaban para votar bajo ese sis-tema. Sin embargo, esa delegación no podía ser ilimitada ni el proceso concluir ahí. A todos los electores rechazados, aun-que su impugnación fuese unánime, debió notificárseles dicha determinación en algún momento posterior para que tu-vieran la oportunidad de defender sus votos. Repetimos, como expresáramos en Molina v. Barreto Pérez, [110 D.P.R. 513, 516-517 (1980)] “la adjudicación sustantiva o en su fondo de una papeleta recusada es un proceso por naturaleza dis-tinto al trámite ordinario y normal seguido durante el escruti-nio eleccionario. Exige la existencia de una mecánica de adju-dicación plenaria que trasciende la faz de la papeleta, de ín-dole adversativa, rodeada de las garantías mínimas del de-bido proceso de ley tales como notificación al elector, citación de testigos y desfile y apreciación de prueba, ante la Comi-sión Electoral o su examinador”.
No podemos ahora exigir menos. (Énfasis suplido y en el original.) Granados v. Rodríguez Estrada I, supra, pág. 158.
Y finalmente, en cuanto a este crucial extremo, con-cluimos:
Esta mixtificación de conceptos es una inconcebible y evi-dente regresión en la escala de valores y trato igual a los derechos ciudadanos. Al así hacerlo, la mayoría del Tribunal ha creado electores de primera clase —por estar en las listas— y otros de segunda clase —omitidos de las mismas— *645por razón de los errores en la maquinaria electoral. Constitu-cionalmente el enfoque es impermisible. Bajo esas catego-rías, no podemos establecer limitaciones y resolver que los electores de primera clase son acreedores a mayores oportu-nidades y a un debido proceso de ley distinto al que se le concede a los electores de segunda clase. Si en P.N.P. y P.I.P. v. Rodríguez Estrada, [122 D.P.R. 490 (1988)], rehusamos a priori esa dicotomía, menos podemos establecerla a poste-riori. T.E. Supremo, págs. 77-78. De prevalecer ese enfoque restrictivo, tendríamos que anular todos los votos de los elec-tores añadidos a mano. íd., págs. 83-90.
Un examen minucioso de la prueba desfilada refleja que a alrededor de mil doscientos ochenta (1,280) electores se les rechazó el voto. La Junta Especial determinó que su exclusión de las listas estuvo conforme con lo establecido en la Ley Electoral de Puerto Rico, o por estar clasificados como inac-tivos, sin que se les notificara tal determinación. Así lo acep-tan las partes. T.E. Supremo, págs. 9 y 91. En ausencia de esfuerzo alguno para que esos electores tuvieran conoci-miento de la anulación de su voto, tenemos que concluir que la actuación de la Comisión Estatal —o de la Junta Especial— fue de naturaleza confiscatoria y que les privó de la oportunidad y debido proceso de ley para probar la legalidad de sus actos. No puede prevalecer. (Énfasis suplido y en el original.) Granados v. Rodríguez Estrada I, supra, págs. 161-162.
En síntesis, del análisis inteligente de la opinión mayori-taria de hoy cristalizan dos (2) pronunciamientos de gran trascendencia: el primero, que le sirve de ancla, que la Comisión Estatal tenía la obligación de notificar su determi-nación a los electores a los que les rechazó y no adjudicó sus papeletas, y el segundo, que al no hacerlo les violó el debido proceso de ley. Exploremos sus ramificaciones procesales, sustantivas y constitucionales.
*646<1 1 — 1

Perfiles procesales; distinción entre “consolidación” y acu-mulación”; causas de acción diferentes

La errática trayectoria que ha seguido este caso y las controversias e incidentes procesales suscitados nos obligan a repasar principios básicos configurativos de un marco conceptual que sirva de norte adjudicativo. Sólo así esclarece-remos el nebuloso prisma decisorio mayoritario.
La “acción”, tanto en su concepto como en su taxonomía, ha sido objeto de un largo e intenso debate entre los procesa-listas. El antiguo derecho romano la definía como “el derecho a perseguir en juicio lo que nos es debido o lo que nos perte-nece”. Hoy día los términos “acción procesal”, “causa de ac-ción” y “reclamo” {claim) —y como le llama el procesalista español Jaime Guasp, “pretensión”— han tenido acogida en distintos contextos jurídicos. Véanse: Ramos Rivera v. E.L.A., 90 D.P.R. 817 (1964); A & P Gen. Contractors v. Asoc. Caná, 110 D.P.R. 753 (1981).
Independientemente de las cuestiones semánticas, hay consenso respecto de que determinadas personas pueden ac-cionar en los tribunales aquellos derechos que les son confe-ridos por la Constitución, la ley, los reglamentos y la propia jurisprudencia. Es por esta razón que para descubrir el ori-gen de una “acción” hay que recurrir a los distintos campos del derecho (constitucional, civil, penal y administrativo), claro está, sin dejar a un lado el ámbito procesal en el que tendrán importantes repercusiones. Es el derecho procesal el que esencialmente gobierna el ejercicio de una acción en los tribunales, y este asunto, sin lugar a dudas, no deja de tener sus complicaciones.
Como afirma José Guerra San Martín:
El concepto de la acción procesal es —al igual que todos los conceptos claves del proceso— uno de los más debatidos, difí-ciles y oscuros de la ciencia jurídica. El problema radica, fun-*647damehtalmente, en explicar jurídicamente el paso del derecho subjetivo al proceso. Es indudable que el proceso es un instru-mento al servicio del derecho objetivo sustantivo. También sa-bemos que este derecho objetivo reconoce a los sujetos dere-chos y potestades. ¿Pero, qué ocurre en el mundo del derecho, cuando el derecho subjetivo (o el que se afirma que se tiene) se ejercita en el proceso? ¿Sigue siendo el mismo derecho, o se transforma en otro derecho distinto? ¿Puede construirse el proceso con total independencia de los derechos subjetivos re-conocidos por el derecho objetivo? En otras palabras ¿Puede darse al proceso un contenido distinto del derecho subjetivo que se reclama?. Estas y otras preguntas son las que plantea la determinación del objeto del proceso y por ende la teoría sobre el concepto de la acción procesal. J. Guerra San Martín, Lecciones de derecho procesal civil, Bilbao, Publicaciones de la Universidad de Deusto, 1978, págs. 177-178.
En lo que atañe al recurso, su aclaración nos lleva a exa-minar con algún detenimiento dos (2) de los elementos de la relación jurídico-procesal: el objeto y los sujetos. Comen-cemos con el elemento objetivo. En primer lugar, la regla general es que cada acción da lugar a un proceso distinto. Sin embargo, nuestro ordenamiento procesal recogido en las Re-glas de Procedimiento Civil permite que, en determinadas ocasiones y circunstancias, varias reclamaciones se acumu-len en un mismo proceso y se resuelvan conjuntamente en una sola sentencia. La razón que inspira esta nueva medida es solamente conveniencia y economía procesal. P.R. Prod. Credit Assoc. v. Registrador, 123 D.P.R. 231 (1989); Calo Rivera v. Reyes, 115 D.P.R. 123, 127 (1984).
Así, vemos que la Regla 14 de Procedimiento Civil, 32 L.P.R.A. Ap. III, regula la acumulación objetiva cuando dis-pone:

REGLA U. ACUMULACION DE RECLAMACIONES


1U.1. Acumulación de reclamaciones

Cualquier parte que deduzca una reclamación mediante de-manda, reconvención, demanda contra coparte, o demanda *648contra tercero podrá acumular como independientes o alter-nativas tantas reclamaciones como tuviere contra la parte ad-versa.

llp.2. Acumulación de reclamaciones contingentes

Cuando se tratare de una reclamación que dependa para su ejercicio de que otra reclamación sea proseguida hasta su ter-minación, dichas dos reclamaciones podrán acumularse en el mismo pleito. El tribunal no resolverá la reclamación contin-gente hasta tanto se resuelva la reclamación principal.
Otra vía que permite la acumulación de acciones o recla-maciones, además de la que ocurre en virtud de la clásica reconvención, es la consolidación que regula la Regla 38.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III:

38.1. Consolidación

Cuando estén pendientes ante el tribunal pleitos que en-vuelvan cuestiones comunes de hechos o de derecho, éste po-drá ordenar la celebración de una sola vista o juicio de cual-quiera o de todas las cuestiones litigiosas envueltas en dichos pleitos; podrá ordenar que todos los pleitos sean consolidados; y podrá, a este respecto, dictar aquellas órdenes que tiendan a evitar gastos innecesarios o dilación. (Enfasis suplido.)
Se colige, pues, que la consolidación no es otra cosa que un mecanismo más de economía procesal con miras a diluci-dar en una sola vista o juicio las cuestiones comunes de he-cho o de derecho. La consolidación no significa que se fun-den las distintas causas de acción ni pierden su identidad ni su naturaleza propia y separada. La personalidad de las partes permanece intacta. 9 Wright and Miller, Federal Practice and Procedure: Civil Sec. 2382 (1971); Klager v. Inland Power & Light Co., 1 F.R.D. 114 (1939); Red Lake & Pembina Bands v. Turtle Mt. Band of Chippewa Ind., 355 F.2d 936, 942 (1965). Como resolvió hace años el Tribunal Supremo federal en Johnson v. Manhattan Ry. Co., 289 U.S. 479, 496-497 (1933): “[L]a consolidación se permite como un asunto de conveniencia y economía en la administración [de la justicia], pero no funde los pleitos en una sola causa, o *649cambia los derechos de las partes, o convierte a aquellos que eran partes en un pleito en partes en otros [pleitos].” (Én-fasis y traducción nuestros.)
La verdadera esencia del mecanismo de consolidación queda descrita con mayor precisión en la expresión —según se denomina en España— de “acumulación de autos”, enten-diéndose por esto el conjunto de piezas de determinado pro-cedimiento judicial. La puntualización es necesaria. Una de las múltiples fallas básicas en el discurrir de la posición mayoritaria es que mezcla indistintivamente este meca-nismo de “consolidación” con el de “acumulación de partes”. Opinión mayoritaria, pág. 608. El inventario proce-sal neto es la génesis de un pleito bastardo —que degenera su naturaleza— de dudosa filiación legal y constitucional.
Por otro lado, el elemento subjetivo de todo proceso judicial —además del tribunal, que es órgano imparcial e inde-pendiente— lo integra una parte (demandante) que pretende un remedio y una parte (demandada) frente a la cual se eje-cuta la acción remedial. Estos sujetos contendientes, con pretensiones opuestas, se conocen como las partes proce-sales. Y es norma universalmente aceptada que los resul-tados de un proceso determinado sólo afectan a los que han figurado como partes debidamente emplazadas. Martin v. Wilks, supra.
Ahora bien, aunque de ordinario la parte demandante es la que decide y designa quiénes serán las partes procesales, cabe la posibilidad que de manera excepcional sujetos dis-tintos a los originalmente señalados y acumulados por ese actor figuren como partes. Entre las situaciones vislum-bradas por el ordenamiento procesal caben mencionarse la sumisión voluntaria, la intervención obligada o provocada a instancias del demandado o del demandante, y la sustitución de las partes. Por su relevancia al caso que nos ocupa, me-rece particular atención la modalidad de la intervención obli-gada conocida como la “acumulación de partes”.
*650Las Reglas 16, 17, 18, 19 y 20 de Procedimiento Civil, 82 L.P.R.A. Ap. III, regulan situaciones procesales en las que la pluralidad de actores exigen la acumulación subjetiva. Así, la Regla 16, supra, atiende el asunto de la indispensabilidad de la acumulación de partes:

16.1. Acumulación indispensable

Las personas que tuvieren un interés común sin cuya pre-sencia no pueda adjudicarse la controversia, se harán partes y se acumularán como demandantes o demandadas según co-rresponda. Cuando una persona que deba unirse como deman-dante rehusare hacerlo, podrá unirse como demandada.

16.2. Acumulación no indispensable

El tribunal podrá ordenar la comparecencia de aquellas personas sujetas a su jurisdicción, que a pesar de no ser partes indispensables, deban ser acumuladas si se ha de con-ceder un remedio completo a las personas que ya sean partes en el pleito.
Sobre el particular, en nuestra opinión disidente emitida en Hernández Agosto v. López Nieves, 114 D.P.R. 601, 627 (1983), sostuvimos:
El precepto reglamentario aspira a proteger a la persona ausente de los efectos perjudiciales de un dictamen judicial y evitar la multiplicidad de litigios. Exige un enfoque jurídico consistente con la equidad y conciencia de índole circunstan-cial o pragmática, aspecto que configura su existencia y sus-tancia propia en virtud de factores particulares en el con-texto de cada caso, tales como tiempo, lugar, modo, alega-ciones, prueba, clase de derechos, intereses en conflicto, re-sultado y finalidad. “Esta regla entronca con la cláusula cons-titucional sobre debido procedimiento de ley.” II Práctica Procesal Puertorriqueña, Publicaciones JTS (1979), pág. 212. A tal efecto, en Carrero Suárez v. Sánchez López, 103 D.P.R. 77, 78 (1974), reiteramos que “[e]sencia del debido proceso de ley es que nadie sea privado de su propiedad sin darle oportu-nidad de ser oído”. Proceder de manera contraria, ofende principios elementales y choca con el instinto de justicia que todos albergamos en nuestro espíritu. Por ende, el juzgador no puede circunscribir su decisión a un simple análisis literal *651de las alegaciones de la parte actora, o a quién éste, unilateral-mente, escogió demandar o cómo intituló la acción. Para una adjudicación legítima debe auscultar y detectar en su íntima sensibilidad judicial si se han traído correctamente ante el foro todos los titulares indispensables. Con visión integral y clarividencia profunda, debe ir más allá de su faz y evaluar el contenido y valor sustantivo de tales alegaciones, su suficien-cia, los derechos en controversia y la naturaleza y pluralidad del remedio final a proveerse. (Énfasis suplido.)
Más adelante, la Regla 17.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, autoriza a acumular partes en determinadas circunstancias.(3) En Meléndez v. Levitt & Sons of P.R., Inc., 106 D.P.R. 437, 439 (1977), resolvimos que una vez cumplidos sus requisitos es discreción del tribunal de instan-cia permitir la acumulación. Allí añadimos que este Tribunal no intervendría con tal discreción, salvo en casos de craso abuso. La Regla 18, supra, atiende el aspecto de la indebida acumulación de partes y la Regla 19, supra, suplementa el principio de acumulación de partes permisible al instituir procedimientos para obligar a reclamantes adversos a litigar entre sí. Por último, cuando los reclamantes son tan nume-rosos que la acumulación de todos resulta imposible, se puede recurrir al mecanismo de pleito de clase consagrado en la Regla 20, supra.

Es claro, pues, que según nuestro diseño estatutario y jurisprudencial la acción de impugnación se dilucida ex-clusivamente entre el candidato derrotado y el candidato certificado. Ello es aceptado por todos.

*652VII

Improcedencia de la acumulación decretada por el Tribunal Superior en el pleito de impugnación

El esquema legislativo especial persigue que el pleito se resuelva prontamente. Tiene perfiles propios. Los electores no son partes indispensables ni necesarias. Estos tienen el derecho a instar una acción legal separada e independiente —individual o de clase— para reclamar sus votos particu-lares. Esa causa de acción va dirigida contra la Comisión Estatal, quien por ley es la parte demandada, por ser el or-ganismo que adjudica o no tales votos. El tribunal ante quien se ventile la acción de impugnación —paralelamente con una o varias acciones preexistentes de electores— puede consolidar las vistas en aras de la economía procesal si con ello no atrasa una o la otra. Pero, ciertamente, la acción de impugnación no puede convertirse en una acción de re-clamo de los electores ni ser demorada con una consolida-ción; tampoco atribuirle a esa consolidación unos efectos ajenos a su naturaleza. Incluir a los electores, bajo la Regla 16.2 de Procedimiento Civil, supra, y exigir a cualesquiera de los contendientes principales el emplazamiento de esos o cualesquiera otros equivale erróneamente a convertirlos de forma indirecta en partes indispensables bajo la Regla 16.1 de Procedimiento Civil, supra. Incidió, pues, el foro de ins-tancia.
VIII

Improcedencia de la acumulación decretada por la opinión mayoritaria

Una vez aceptado que el Tribunal Superior erró, es obvio que no procede en derecho la acumulación de los electores como partes en la acción de mandamus y daños y perjuicios de la señora González Suárez contra la Comisión Estatal y otros. El dictamen equivocado del foro de instancia no puede ser resucitado ni adquirir validez con una mera *653transpolación, como pretende la mayoría, mediante una circunvalación de esa realidad y hacer lo que antes ha re-chazado: acumular como partes a esos electores en el pleito de impugnación.
Bajo los parámetros que informa la Regla 16 de Procedi-miento Civil, supra, sobre acumulación, el transplante es im-permisible. La acción de mandamus y daños y perjuicios de la señora González Suárez puede ser satisfactoriamente ad-judicada sin que ninguno de esos mil ochocientos cuarenta y cuatro (1,844) electores sean partes. Su acumulación no es necesaria para “adjudicarse la controversia”, 32 L.P.R.A. Ap. III, R. 16.1, como tampoco para “conceder un remedio completo a las personas que ya [son] partes en el pleito” (32 L.P.R.A. Ap. III, R. 16.2) a saber, ella, la Comisión Estatal y otros. No podemos olvidar que la frase
“Interés común” no es cualquier interés en el pleito. Tiene que ser un interés de tal orden que impida la confección de un decreto sin afectarlo.
“Remedio completo” también tiene un significado especial. El remedio completo a que se refiere la Regla 16 alude al re-medio entre las personas y entidades que ya son partes en el pleito y no al obtenible entre una parte y el ausente. (Énfasis suplido y en el original.) Hernández Agosto v. López Nieves, supra, pág. 607.
El enredo de la opinión mayoritaria es transparente. Funde causas de acciones diferentes y confunde los efectos del mecanismo de la consolidación con el de acumulación. En movimiento de traslación llega al extremo de mudar de lu-gar a uno de los litigantes principales, al concluir que la ac-ción de mandamus y daños y perjuicios de la señora Gonzá-lez Suárez y el pleito de “impugnación por el señor Granados Navedo tienen el mismo objetivo —ctiestionar el resultado electoral para el cargo de Alcalde de San Juan...”. (Énfasis suplido.) Opinión mayoritaria, pág. 608. La mutación proce-sal culmina cuando astutamente en dicha opinión se formula *654la pregunta siguiente: “¿qué clase de remedio completo se le puede ofrecer al peticionario Granados Navedo . . .?” (Enfasis en el original suprimido y énfasis suplido.) íd. En otras palabras, aun cuando la mayoría reconoce que los electores no son acumulables como partes en el pleito de impugna-ción, continúan girando descontroladamente en torno a Gra-nados Navedo —y también, sin mencionarlo, alrededor de Acevedo Pérez— y, atraídos fatalmente por ese polo magné-tico o centro de gravedad, enrevesadamente y sin funda-mentos jurídicos los acumulan en la acción independiente de la señora González Suárez. El tambaleante puente que sirve de sostén a ese gigantesco paso e inesperado tránsito sustantivo y procesal es una sencilla consolidación.
IX

Diferencias entre partes y testigos; derechos, remedios e im-pacto en los procedimientos


En el caso de autos, la diferenciación entre partes y tes-tigos es esencial por razón de los efectos procesales y eviden-ciamos, y su impacto paralizante pro tempore sobre los ac-tuales procedimientos que se llevan a cabo ante el foro de instancia.

En lo procesal civil, las partes están sujetas a todos los mecanismos de prueba —interrogatorios, requerimientos de admisiones, deposiciones, examen y producción de docu-mentos, y otros efectos pertinentes— y al pago de las costas y honorarios de abogado. Un testigo puede ser sometido a una deposición. También es acreedor a que se le satisfaga los gastos de transportación y otros necesarios y razonables por su comparecencia al tribunal, oportunamente a ser reembolsados a la parte victoriosa en concepto de costas bajo la Regla 44 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
En lo evidenciario, resalta la Regla 43(E) de Evidencia, 32 L.P.R.A. Ap. iy que consagra el derecho de una parte a *655permanecer en sala durante el juicio, en contraste con la ex-clusión de los testigos, y a ejercer el derecho al contrainte-rrogatorio, objetar y presentar prueba oportunamente. También —como excepción a la regla de prueba de referen-cia— cabe mencionar la Regla 62 de Evidencia, 32 L.P.R.A. Ap. IV, sobre admisiones de parte y la Regla 64(B)(3) de Evidencia, 32 L.P.R.A. Ap. iy bajo el concepto de indisponi-bilidad de testigo, modalidad que exige que la declaración sea contra interés al momento de ser hecha.
Bajo esta perspectiva, el trámite originalmente pautado por el tribunal de instancia y según “modificado” por la mayoría es un raro injerto desconocido en nuestro derecho vigente. Su asimilación ha requerido que la mayoría recu-rra a la inventiva y técnica de crear nuevamente un pleito sui géneris, pero esta vez “complejo” que —como paciente comatoso en intensivo— “necesita un tratamiento excepcio-nal”. (Énfasis suplido y en el original.) Opinión mayoritaria, pág. 609. Conlleva en esta etapa, temporeramente, la sus-pensión inmediata del pleito de impugnación. Cuánto tiempo exactamente estará paralizado, lo desconocemos. Sí podemos prever que será un término mayor que el permitido por las circunstancias.
Las complicaciones dimanantes de la acumulación a la ac-ción de mandamus y daños y perjuicios de la señora Gonzá-lez Suárez, como nuevas partes, de mil ochocientos cuarenta y cuatro (1,844) electores marginados hasta ahora por la Co-misión Estatal —conforme se expone en las disidencias de los Jueces Asociados Señores Rebollo López (págs. 692-695) y Ortiz (págs. 704-706)— así lo requiere. Estos electores, al convertirse en parte —una vez emplazados eficazmente y transcurrido el término para contestar— son acreedores a invocar el uso de todos los procedimientos de descubrimientq de prueba. En los extremos pertinentes —relacionados con sus causas de acción individuales— tienen derecho a presen-tar su propia prueba, incluso citar, interrogar y contrainte-*656rrogar a los funcionarios de colegio que ya prestaron testi-monio, examinar y objetar prueba documental, y suscribir o no las estipulaciones previamente acordadas por Granados Navedo y Acevedo Pérez. Aunque el foro de instancia está facultado para reglamentar razonablemente esos derechos, el precio no podría ser convertir el proceso en uno ficticio y proforma, y por ende, inconstitucional. No podría negarles los trámites mínimos ya reconocidos a la señora González Suárez, los cuales tomaron siete (7) meses en madurar.
X

Improcedencia e injusticia de la orden que obliga a Gra-nados Navedo a emplazar

En el caso de autos, indiscutiblemente, el agravio de los electores fue causado por la Comisión Estatal y no por Gra-nados Navedo o Acevedo Pérez. En consecuencia, el desa-gravio correspondería remediarlo el tribunal contra dicha Comisión Estatal. Procesal y sustantivamente, esa es la ver-dadera parte en un pleito incoado por los electores. En el de autos —impugnación— la Comisión Estatal sólo ha sido y es parte nominal.
Al tribunal de instancia imponerle a Granados Navedo el deber de emplazar —por el solo hecho de que son sus tes-tigos— ha menoscabado directamente la capacidad que antes le reconocimos. Incurrió en un craso error. Nos expli-camos.
Las únicas diferencias detectables en el binomio de estos electores-testigos, aparte de la matemática —Granados Na-vedo cuenta con cuarenta y ocho (48) y Acevedo Pérez cuenta ^con sólo quince (15)— y claro está, de la ideológica, es que la orden le requiere al primero que emplace treinta y nueve (39) de esos testigos-electores que reclamaron en la corte federal y que se han negado a intervenir o demandar —ex-*657cepto la señora González Suárez— en nuestros foros judi-ciales. Por lo demás, tanto los electores-testigos anunciados por Granados Navedo como por Acevedo Pérez presentan las características siguientes: (1) son electores a quienes la Co-misión Estatal no les adjudicó sus votos; (2) no fueron for-malmente notificados de esa determinación; (3) la Comisión Estatal les privó del debido proceso de ley a que eran acree-dores; (4) de algún modo advinieron en conocimiento de ese hecho; (5) no han instado acción ni han comparecido —individual o colectivamente— como partes al Tribunal Superior a reclamar la reivindicación de sus derechos, y (6) se han ofre-cido voluntariamente y están disponibles para comparecer como testigos y declarar a favor de uno u otro de esos dos (2) litigantes.
La disponibilidad de todos ellos como testigos de Granados Navedo y Acevedo Pérez —únicas partes en el pleito de impugnación— sólo tiene un significado: entienden que son electores cualificados y que sus votos se deben adjudi-car. En estas circunstancias, en buena juridicidad y justicia —por no decir lógica— la orden dirigida únicamente a Gra-nados Navedo no podía prevalecer. Si la diferencia esencial es que sus electores-testigos son también reclamantes en la corte federal —en contraste con los de Acevedo Pérez— no hay justificación para sostener esa disimilitud en el trato. La acción del foro de instancia tiene características de una penalidad contra Granados Navedo por el simple hecho de que sus testigos reclamaron separadamente en el foro federal. Repetimos, todos esos electores-testigos —al igual que los otros— tienen como denominador común que la Comisión Estatal no les adjudicó sus votos ni fueron notificados de ello. Por esto, es contra la Comisión Estatal que debe dirigirse la acción.
Por ser así, ¿por qué imponerle a Granados Navedo la obligación de emplazarlos? ¿no está el tribunal de instancia trastocando los intereses y el espíritu que anima la Regla *65816.2 de Procedimiento Civil, supra? El desbalance es pa-tente. Los quince (15) electores-testigos anunciados por Acevedo Pérez tienen conocimiento real de que sus votos no fueron adjudicados por la Comisión Estatal. Su disponibi-lidad para prestar testimonio a favor de Acevedo Pérez im-plica también que el Tribunal Superior habrá de recono-cerles o denegarles ese derecho. Sin embargo, hasta el mo-mento no lo han reclamado judicialmente en nuestros tribunales. Situados básicamente en iguales posiciones, ¿por qué razón el tribunal de instancia no ordenó que también fueran acumulados como partes demandantes —o deman-dadas— y no requirió que Acevedo Pérez los emplazara?
Del análisis que precede e interrogantes formuladas aflora la innegable realidad procesal de que todos los elec-tores —hayan sido o no anunciados como testigos por ambas partes— tienen una causa de acción separada e indepen-diente contra la Comisión Estatal. Constituyó, pues, un craso error y abuso de discreción del tribunal de instancia ordenar en la acción de impugnación que los electores-tes-tigos de Granados Navedo fueran unidos como parte. Dicho foro no podía imponerle ese deber, como tampoco podría compeler a Acevedo Pérez a que lo hiciera. La orden recu-rrida confundió los mecanismos procesales sobre consolida-ción de pleitos y acumulación de partes. Entremezcló las causas de acción distintas y separadas que poseen todos los electores, incluso los electores-testigos, con la causa de ac-ción de impugnación que es un contienda exclusiva entre Granados Navedo y'Acevedo Pérez.
Esclarecida así la situación, en último análisis corres-pondería a la Comisión Estatal el deber de emplazarlos, y no a Granados Navedo. Y aquélla, repetimos, no es parte en el litigio de impugnación.
La interpretación de los pronunciamientos en Martin v. Wilks, supra, demuestra su inaplicabilidad al caso de autos. *659Allí se trataba de una acción ordinaria y no especial, como es la demanda de impugnación electoral.
En cuanto a la acumulación de partes bajo la Regla 19 de Procedimiento Civil federal, 28 U.S.C. —con equivalencia conceptual a la Regla 16 de Procedimiento Civil nuestra, supra, pues no son idénticas— el Tribunal Supremo federal explicó:
. . . Más que el conocimiento del pleito y la oportunidad de intervenir [unirlos como partes] es el método mediante el cual partes potenciales están sujetas a la jurisdicción de la corte y atadas por la sentencia o decreto. En un litigio, presumible-mente son las partes quienes mejor que nadie conocen la na-turaleza y el alcance del remedio solicitado, y contra quien dicho remedio puede ser concedido. Por lo tanto, cuando ese paso sea el indicado es sensato imponerle a las partes en liti-gio la carga de incorporar al pleito a esas partes potenciales adicionales, en lugar de imponerle a éstas el deber de interve-nir cuando advienen en conocimiento del litigio. (Traducción y énfasis nuestros.) Martin v. Wilks, supra, pág. 765.
Las palabras enfatizadas son claves y nos ofrecen la solución. La razón nos dicta que presumiblemente Granados Navedo y Acevedo Pérez saben que los electores rechazados por la .Junta Especial de Añadidos a Mano, los de las pape-letas anuladas por iniciales y los de las arrestadas, nunca tuvieron ante la Comisión Estatal un debido proceso de ley. También, que conocen que estos tienen una causa de acción separada e independiente y que el remedio bajo la Constitu-ción y la Ley Electoral —probable adjudicación de sus votos— únicamente procede contra dicho organismo. Era la Comisión Estatal y no los candidatos 'quien tenía el deber ministerial de adjudicar tales votos. Y esta innegable reali-dad sustantiva y procesal explica la verdadera razón por la cual Granados Navedo y Acevedo Pérez —en ningún mo-mento durante los diez (10) meses que lleva el litigio— no pidieron formalmente que esos electores marginados por la Comisión Estatal fueran acumulados como partes.

*660
En conclusión, erró el tribunal de instancia al compeler a Granados Navedo a emplazar los treinta y ocho (88) tes-tigos que, por su condición de electores, tienen una causa de acción separada y distinta a la suya y han reclamado en la corte federal. Ese dictamen menoscabó la capacidad que le fue antes reconocida y le impuso un gravamen procesal, costoso e injusto.

h — I ix¡

Insuficiencia constitucional de los avisos del Tribunal Superior para fines jurisdiccionales; necesidad de notificación “in personam”

Los fundamentos expuestos, aunque suficientes para re-vocar la orden, no agotan el ejercicio cabal de nuestra inter-vención apelativa. El mandato estaría incompleto si nos abs-tenemos de dirigirnos a la cuestión cardinal que animó al tribunal de instancia: la ausencia de notificación a los elec-tores marginados por la Comisión Estatal y la culminación del proceso judicial. Nuestra misión básica es impartir justi-cia. Si al estudiar un caso nos percatamos de un error de importancia, para evitar injusticias y demoras debemos sin vacilación corregirlo. Dávila v. Valdejully, 84 D.P.R. 101, 103-104 (1961). Tal es la situación ante nos.
Según expuesto, el tribunal de instancia —con miras a suplir tardíamente la inobservancia del debido proceso de ley ante la Comisión Estatal— le impuso a dicho organismo la obligación de publicar y sufragar el costo de los avisos. Anejos 2 y 3, págs. 623-624.
Ello motivó una comparecencia del Presidente de la Co-misión Estatal de Elecciones, Ledo. Marcos A. Rodríguez Estrada —fechada 17 de agosto de 1989— en que levantaba la ilegalidad de esa orden y pedía su aclaración y reconside-ración por los fundamentos siguientes: (1) que la Comisión Estatal “nunca ha sido parte en este proceso(2) que *661“[e]ste es un proceso que inicia el candidato derrotado que impugna la certificación del candidato certificado como electo. Es norma fundamental de nuestro proceso que todos los gastos necesarios para el litigio corren por cuenta de la parte actora, quien si prevalece al final tiene derecho a reco-brarlos como costas del proceso, de conformidad con las dis-posiciones de la Regla 44.3 [de] Procedimiento Civil, 32 LPRA Ap. [III] R. 43.3”, y (3) que la “Comisión Estatal de Elecciones estaría, posiblemente, incurriendo en una eroga-ción ilegal si le adelantara gastos que por ley le corresponde a una parte privada en un procedimiento. Además, en este momento la Comisión carece de dinero en su presupuesto para tal erogación.” (Énfasis suplido.)
El tribunal se negó a reconsiderar. El incidente y plante-amiento es importante y revelador en dos (2) vertientes. La primera, de índole adjetival ya que, según resuelto en la opi-nión mayoritaria de Granados v. Rodríguez Estrada I, supra, pág. 63 esc. 24, es “obvio . . . [que el] Presidente de la Comisión Estatal es mayormente una parte nominal. . .”. (Énfasis suplido.) La comparecencia del Presidente de la Co-misión Estatal de Elecciones de 17 de agosto despeja cuales-quiera dudas de que la Comisión Estatal y él no son parte en el pleito de impugnación. Sólo son partes Granados Navedo y Acevedo Pérez. Y la segunda, en lo sustantivo, porque la única razón para imponer esa obligación no puede ser otra que una manifestación más del convencimiento íntimo y ge-nuino del Magistrado Polo de que la Comisión Estatal debió notificar con anterioridad a esos electores de la no adjudica-ción de sus votos, y que al no hacerlo incurrió en una viola-ción al debido proceso de ley.
Aparte de que el trámite desnaturaliza el pleito de im-pugnación, los avisos (Anejos 2 y 3, supra) sólo son suscepti-bles de interpretarse simplemente como una notificación de carácter preliminar a esos cientos de electores. Informarían que el Tribunal Superior está en disposición de celebrar au-*662diencias para vindicar los derechos constitucionales de aque-llos a los que la Comisión Estatal, sin debido proceso de ley, les confiscó los votos.
Bajo esta perspectiva, los avisos no pueden pretender el sometimiento de esos electores a la jurisdicción del tribunal. Aspiran, a través de comparecencias y sumisiones volunta-rias, a servir de cedazo inicial para luego cumplirse con los requisitos del emplazamiento personal, en los casos apro-piados, o mediante edictos.
En su proyección prospectiva, una vez publicados los avisos y transcurrido el término concedido, el tribunal acu-mularía como partes demandantes a aquellos electores que solicitaren intervenir. Claro está, surgiría de inmediato la anomalía de que figurarían en calidad de demandantes no sólo los electores que votaron por Granados Navedo, sino los que apoyaron a Acevedo Pérez; además, que la Comisión Es-tatal no es parte. Y aquí comienza la complicación. Estos electores, nuevos demandantes, tendrían derecho a sus pro-pios abogados si no desean ser representados —al decir del licenciado Rey— por los abogados de los partidos políticos o los candidatos. T.E. Superior, pág. 104. Los electores que no comparecieren, según los avisos —que pueden ser unos pocos o cientos— se acumularían como demandados con igual complicación. Y todos serían acreedores a invocar la gama de derechos procesales y evidenciarios que la meta-morfosis de testigo a parte genera.
En la medida en que el tribunal de instancia les concedió únicamente diez (10) días para comparecer y “radicar sus alegaciones” bajo apercibimiento de que de “no hacerlo se les acumulará como partes demandadas”, no es suficiente para adquirir jurisdicción in personam a través de tales avisos. Para esos fines, los avisos no cumplen con el debido proceso de ley ni subsanan la violación habida en la Comi-sión Estatal.
*663Hemos visto que el tribunal de instancia expresamente reconoció que este grupo de electores —al igual que la se-ñora González Suárez— bajo la Constitución y la Ley Electoral, podían reclamar sin límite de tiempo el derecho a que sus votos fueran adjudicados. También, que los avisos ordenados por el Tribunal Superior —más allá de lo estipulado y conte-nido en los Proyectos de Avisos sometidos por las partes— conllevaban que, de no comparecer como demandantes, se les acumularía como demandados y, como consecuencia, es-tarían vinculados al fallo final en virtud de las doctrinas de cosa juzgada e impedimento colateral por sentencia. La con-clusión es evidente: estos avisos tenían a largo plazo el pro-pósito de conferir jurisdicción al Tribunal Superior sobre todos esos electores y obligarlos a comparecer, bajo apercibi-miento de convertirlos en partes atadas al decreto final.

El trámite solo de avisos fijado por el Tribunal Superior es incompleto y no cumple con los requisitos mínimos pro-cesales y jurisprudenciales del debido proceso de ley. Igual infracción tiene el pautado por la mayoría del Tribunal.

XII
Insuficiencia constitucional de las notificaciones por correo certificado decretada por la opinión mayoritaria para fines jurisdiccionales; necesidad de notificación “in personam”
Para subsanar esta grave deficiencia, la mayoría del Tribunal incurre en y repite el mismo error del foro de ins-tancia. Bajo el palio de la Regla 71 de Procedimiento Civil, 32 L.P.R.A. Ap. III, establece un trámite de notificación, de su faz defectuoso e inconstitucional, que lesiona el debido proceso de ley y se aparta de todos los sanos precedentes jurisprudenciales aplicables. Además, como veremos, crea un pleito de clase sin cumplirse los requisitos. Concentré-monos primero en el aspecto de la Regla 71, supra, en el de la notificación después y,- finalmente, en el pleito de clase.
*664La Regla 71 de Procedimiento Civil, supra, dispone: “Cuando no se hubiere previsto un procedimiento específico en estas reglas [de Procedimiento Civil], el Tribunal podrá reglamentar su práctica en cualquier forma que no sea in-consistente con las mismas o con cualquier disposición de ley aplicable.” (Énfasis suplido.) La claridad de su texto no requiere interpretación.
Hay una insalvable diferencia entre economía y abstracción procesal.
Como apuntáramos anteriormente la autonomía del juez bajo la Regla 71 para originar procedimiento toma'vida única-mente cuando no hubiere adecuada provisión en las Reglas de Procedimiento Civil. La acción del magistrado en tal caso es de prótesis, no de creación. Sucn. Carderaros v. Tribunal Superior, 103 D.P.R. 721, 723 (1975). Véase J.A. Cuevas Segarra, Práctica Procesal Puertorriqueña: Procedimiento Civil, San Juan, Pubs. J.T.S., 1983, Vol. II, págs. 6-7.
¿Cómo entonces es posible que la mayoría haya activado la Regla 71 de Procedimiento Civil, supra, únicamente dis-ponible “cuando no se hubiere previsto un procedimiento es-pecífico”? ¿Es que no cuenta para nada el pleito especial de impugnación? Además, ¿no se han percatado de que el diseño pautado es “inconsistente” con las reglas específicas sobre emplazamiento in personam? En definitiva, ninguna de las circunstancias visualizadas en la Regla 71, supra, están pre-sentes en el caso de autos.
Lo que sí resalta a la vista es que estamos en un procedi-miento ante el foro judicial y no administrativo en la Comi-sión Estatal. Por ende, las garantías han de ser mayores o al menos iguales. El hecho de que esté en juego el derecho al voto —como valor individual y comunitario constitucional de donde arranca nuestro sistema democrático— da lugar a que se fortalezcan —no relajen— las normas aplicables en cuanto a la citación personal de esos electores. Del caso Par-tido Populara. Junta Insular Elecciones, 63 D.P.R. 296, 334 (1944), rescatamos el pensamiento siguiente:
*665Rechazamos la afirmación de que constituya una “frívola con-tención” sostener que esa clase de notificación no imponga al ciudadano “una obligación que él no viene obligado a cum-plir”. IQué ley le impone ese deber? ¿Qué precepto de ley es-tablece esta novel forma de notificar a un ciudadano a quien se le priva de su derecho al voto sin haberlo oído siquiera? En cuanto a los avisos o notificaciones por medio de la prensa también es necesario para que sean válidos que un estatuto los autorice. La Ley Electoral nada dispone. (Énfasis su-plido.)
Desde principios de siglo nuestra doctrina jurispruden-cial ha sido clara y continua. Giménez et al. v. Brenes, 10 D.P.R. 128, 144-146 (1906); Guerra v. Comisión de Indemnizaciones a Obreros, 29 D.P.R. 507, 512 (1921); Pueblo v. Sierra, 44 D.P.R. 81, 82 (1932); Tesorero v. Tribl. Contrib. y B. Suárez, Inc., 74 D.P.R. 274, 284 (1953); Santiago v. Jones, 74 D.P.R. 617, 622 (1953); Comisionado de Seguros v. Bradley, 98 D.P.R. 21, 27 (1969). Toda esta casuística está resumida así: “Dar a la parte demandada la oportunidad de ser oída es principio esencial de nuestro procedimiento con honda raíz constitucional. Jacob v. Roberts, 223 U.S. 261 (1912). Para que pueda hacer valer esa oportunidad es preciso noti-ficarla personalmente que se le ha demandado. ‘Una senten-cia dictada sin tal notificación y oportunidad carece de todos los atributos de wa determinación judicial-, es una usurpa-ción y opresión judicial y nunca puede ser sostenida donde la justicia se administra justicieramente’.” (Énfasis suplido.) Mundo v. Fúster, 87 D.P.R. 363, 365 (1963). Véanse: Hach Co. v. Pure Water Systems, Inc., 114 D.P.R. 58, 63 (1983); Caguas Federal v. Martínez, 112 D.P.R. 851, 854 (1982).
En la panorámica electoral prevalece un enfoque idénti-camente riguroso y meticuloso de estricta observancia del debido proceso de ley en cuanto a la notificación personal. A tal efecto, en el caso rector de P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199, 232-233 (1981) —en que declaramos con lugar y favorecimos la impugnación del candidato del *666P.P.D., Sr. Samuel Cepeda— expusimos con nitidez los pará-metros aplicables. Primero, que un elector impugnado por una recusación, “en armonía con el mandato constitucional . . . debe tener derecho a contradecir la recusación, Art. 5.03[1] (16 L.P.R.A. sec. 3234), y a comparecer y ser oído en la vista en que se examine y pueda adjudicarse la proceden-cia de la recusación. A ese fin, debe ser citado con suficiente antelación y de manera efectiva. No debe bastar, a este efecto, un mero diligenciamiento negativo de una citación. Debe quedar demostrado que se hicieron esfuerzos razona-bles para notificarle. El valor de un voto no puede hacerse depender de unas diligencias incompletas que en ocasiones son hechas por personas que pudieran tener mucho interés en que dicho voto no se cuente”. (Énfasis suplido.) Segundo, la “Ley Electoral nada dispone sobre la manera de diligenciar una citación de un elector. Pero su Art. 6.014 (16 L.P.R.A. sec. 3274), que trata del diligenciamiento de una citación a una persona cuya elección a un cargo sea impug-nada, ofrece una pauta que debe ser aceptable para casos como el que nos ocupa. Dice:
‘La notificación, escrito y contestación prescritas en esta sección podrán ser diligenciadas por cualquier persona com-petente para testificar, y se diligenciarán entregándolas per-sonalmente a las respectivas partes, a sus representantes electorales, o dejándoles con alguna persona mayor de dieci-séis años, en la residencia u oficina de la persona a quien fueren dirigidas. A los fines de esta sección, el representante electoral de un candidato será el miembro de la Comisión Local de precinto de su residencia que represente su partido o su candidatura.’” (Énfasis suplido y en el original.) P.P.D. v. Admor. Gen. de Elecciones, supra, pág. 271.
Tercero, “[l]a citación a un elector no puede depender de que el elector rehúse ser citado. El diligenciamiento ‘personal’ no significa entrega en la mano. Basta que se identifique debidamente el elector y que éste tenga suficiente aviso de lo *667que se trate y la citación se le haga disponible. Al dejarla en la casa [del elector que impide la entrega personal,] en las circunstancias en que lo hizo el diligenciante, se cumplió el requisito de diligenciamiento personal”. (Énfasis suplido.) P.P.D. v. Admor. Gen. de Elecciones, supra, pág. 271. Y cuarto, la suficiencia del diligenciamiento negativo requiere que se haga un esfuerzo razonable para hacer llegar la cita-ción al elector y éste pueda defender su voto antes de su emplazamiento mediante edictos. Este lineamiento fue esbo-zado así:
El Partido Popular impugna la citación por ser insuficiente. Estamos de acuerdo. No puede bastar un diligenciamiento negativo para privar a una persona del derecho a vista y de ser oida, cuando se trata de anularle un derecho fundamental. Si no pudo localizarse a la persona en la dirección en que se esperaba que estuviese, deben hacerse diligencias para averiguar el sitio donde puede ser citada y demostrarse sa-tisfactoriamente que se ha hecho un esfuerzo por localizarla. En caso negativo, la citación mediante edicto no puede des-cartarse. . . . En el caso que ahora consideramos, la prueba transcrita no revela esfuerzo alguno por localizar y notificar de la citación a la electora, aparte de un diligenciamiento ne-gativo. Al ser informado el diligenciante de la citación, que la electora “vive en Puerto Rico”, según hizo constar en la cita-ción, no especificó qué gestiones realizó para informarse de en qué dirección en Puerto Rico se le podía localizar.
Las gestiones mínimas hechas en este caso no cumplen con el debido proceso de ley. Al no dar una notificación adecuada, se privó a la electora de su oportunidad de comparecer y defender su voto. (Énfasis suplido.) P.P.D. v. Admor. Gen. de Elecciones, supra, págs. 293-294.
Para conferir jurisdicción al Tribunal Superior sobre un elector prevalece, pues, la norma general de que es menester se expida un emplazamiento y personalmente se diligencie con la demanda. A.F.F. v. Tribunal Superior, 99 D.P.R. 310, 316 (1970). No es suficiente que el elector demandado se en-tere de la existencia del pleito por otros medios ni aun que *668comparezca físicamente al recinto judicial. Claudio v. Casillas Mojica, 100 D.P.R. 761, 772 (1972); Cuevas Segarra, op. cit, págs. 176-177.
Estos requisitos jurisdiccionales son de estirpe constitu-cional e inexorables para la aplicación de la doctrina de cosa juzgada e impedimento colateral por sentencia. Nues-tras decisiones exigen que: (1) la notificación al elector sea personal (esta notificación personal se satisface cuando éste expresamente ha rehusado recibir la notificación e impedido la entrega física de la citación) y (2) únicamente se puede acudir al método supletorio de edictos y a la remisión por correo certificado si se han realizado previamente y se han consignado así en declaración jurada —la Regla 4.5 de Pro-cedimiento Civil de 1979 (32 L.P.R.A. Ap. III) eliminó el re-quisito de diligenciamiento negativo— las gestiones para lo-calizar al elector en Puerto Rico.
La importancia y recta observancia de este trámite no puede subestimarse. La Comisión Estatal posee en sus ré-cord las direcciones de todos esos electores. Esos archivos, las declaraciones juradas suscritas al votar y las fotografías en las tarjetas de identificación electoral son los documentos para constatar las direcciones e identificar apropiadamente a esos electores y así, como primer paso, intentar emplazarlos personalmente. Diez (10) meses después de las elecciones no son válidas, unas notificaciones por correo certificado y unos simples avisos caracterizados como edictos.
Pero hay más. El trámite pautado de manera deficiente por la mayoría es significativamente menor que el fijado por la propia Comisión Estatal en su Reglamento de Recusaciones y Exclusiones, aprobado el 11 de diciembre de 1987. Su Sec. 2.5 establece la necesidad de notificación personal de aquellos electores —sean pocos, cientos o miles— a quienes se les pretenda recusar. Únicamente autoriza la citación me-diante edictos después de haberse gestionado infructuosa-*669mente la notificación personal y así se acredite mediante dili-genciamiento negativo.
La única ocasión en que nuestro ordenamiento autoriza la notificación inicial por correo certificado es la acción en co-bro de dinero bajo la Regla 60 de Procedimiento Civil, 32 L.P.R.A. Ap. III, en pleitos de menor cuantía. ¿Cómo puede entonces la mayoría de un plumazo tachar y hacer caso omiso a la jurisprudencia que invariablemente exige la notificación personal en casos electorales, y equiparar el derecho al voto con una acción en cobro de poca monta económica? Para su-perar estos principios de debido proceso de ley, la mayoría se ha visto compelida a derogar y reescribir la normativa vi-gente sobre diligenciamiento personal antes reseñada. A partir de hoy, el diligenciamiento personal de emplaza-mientos sólo es un “mecanismo preferido” (opinión mayori-taria, pág. 610) y no de “estricto cumplimiento”, tal y como reiteráramos en Rodríguez v. Nasrallah, 118 D.P.R. 93, 98 (1986). El lenguaje específico que la mayoría cita para apo-yar esta nueva doctrina —ad hoc— es aislado y fuera de con-texto. Con respeto, estamos ante un mal ejemplo de técnica adjudicativa judicial y un nefasto precedente. En vano hemos tratado de disuadir a la mayoría. Ningún argumento ha sido convincente. Ante esa inflexible postura mayoritaria, no nos queda otra opción que invitar a los miembros de la Judicatura, clase togada y otros lectores —y electores— a una somera, desapasionada e integral lectura del caso de Rodríguez v. Nasrallah, supra, como único medio para que pue-dan arribar a sus propias conclusiones. De ese modo corro-borarán que dicha decisión no resuelve que el emplaza-miento personal es cuestión de preferencias y, menos, que haya sido sustituido por meras conveniencias procesales. Todo lo contrario. Dicha opinión —al igual que la casuística allí incorporada del Tribunal Supremo federal y otros foros estatales— se afianza en que el debido proceso de ley exige el emplazamiento in personam, y que la notificación por correo *670o mediante edictos sólo procede después de efectuadas dichas diligencias en situaciones extremas.
Curiosamente, el caso de Martin v. Wilks, 490 U.S. 755 (1989) —que usa la opinión mayoritaria para concluir que los electores marginados son acumulables como parte (opinión mayoritaria, págs. 604-605)— de repente es olvidado en lo verdaderamente fundamental: la reafirmación del “‘principio general prevaleciente en la jurisprudencia angloamericana de que una sentencia no obliga in personam en un litigio en que no ha sido designado parte o hecho parte mediante un emplazamiento’”. (Énfasis suplido y traducción nuestra.) Martin v. Wilks, supra, pág. 761. Como excepción a la norma in personam, dicho Foro federal reiteró sólo dos (2) tipos de pleitos: los de clase o los de representación. Estos dos (2) procedimientos son también —o al menos eran hasta hoy— las únicas exclusiones reconocidas en nuestro derecho vi-gente.
La decisión mayoritaria es un retroceso constitucional. No sólo es contraria a las más elementales reglas de debido proceso de ley, sino que deja en total desamparo a aquellos electores que por diversas razones no están ahora en Puerto Rico. A fin de cuentas, la “ausencia temporal del domicilio, para propósitos de empleo, sin la intención de abandonar su pueblo natal y de adquirir otro permanentemente o por tiempo indefinido, no puede ser considerada como la deci-siva para negar el derecho al sufragio”., (Énfasis suplido.) P.P.D. v. Admor. Gen. de Elecciones, supra, págs. 260-261. “O hay que notificar a las partes, o no hay que hacer notifica-ción. Si lo primero, la forma acordada no es la legal; si lo segundo, lo hecho no pasa de ser una redundancia.” Márquez v. Junta Insular de Elecciones, 41 D.P.R. 1, 7 (1930).
¿Es que las Reglas de Procedimiento Civil —sobre acu-mulación de partes y consolidación— se van a aplicar con rigor —aunque discrecionalmente de manera errónea— y, sin embargo, las imprescindibles para adquirir jurisdicción *671in personam se van a descartar? Es una paradoja invocar la Regla 16 de Procedimiento Civil, supra, con miras a reme-diar una violación al debido proceso de ley de esos electores marginados por tantos meses, y negarse simultáneamente a aplicar y exigir los requisitos reglamentarios y jurispruden-ciales reconocidos que rigen la expedición de emplazamiento, diligenciamiento personal y edictos, incluso los términos de veinte (20) y treinta (30) días, respectivamente, prescritos en la Regla 10.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, para los electores demandados formular sus contestaciones. O las cosas se hacen bien y se adquiere jurisdicción a los fines visualizados, o no se hacen y no se adquiere. Sincera-mente, la laxitud de la opinión mayoritaria y su diseño in-constitucional es prueba fehaciente de que subsisten todavía las categorías inconstitucionales de electores de primera y de segunda clase.
Si aspirábamos a que las preocupaciones del tribunal de instancia fueran atendidas y canalizadas correctamente —vincular a los electores marginados a su futura sentencia por cosa juzgada e impedimento colateral— desde el punto de vista teórico y práctico había sólo dos (2) alternativas pro-cesales: examinar si la acción de mandamus y daños y per-juicios de la señora González Suárez era susceptible de con-vertirse en un pleito de clase y allí obligar a la Comisión Estatal a hacer partes demandantes —o demandadas— a todos esos electores, o confiar en que una vez publicados los avisos uno o un grupo de electores instaran una acción de clase que cumpla con los requisitos de la Regla 20 de Proce-dimiento Civil, supra. La criatura siamesa que ha procreado la opinión mayoritaria nos mueve a analizar brevemente esas opciones y contrastarlas con las características particulares de un pleito de clase.
*672XIII

Pleitos de clase

Nuestra Regla 20 de Procedimiento Civil, supra, informa los requisitos mínimos procesales que deben concurrir para que se certifique un pleito de clase y, como resultado, los miembros que no pidan su exclusión —Regla 20.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III— queden obligados por sentencia. Cuevas Segarra, op. cit., 1984, pág. 105. A tal efecto, en el caso de Cuadrado Carrión v. Romero Barceló, 120 D.P.R. 434 (1988), se analizó la dinámica procesal y las complejidades de un pleito de esta naturaleza en cuanto a los aspectos de numerosidad, comunidad, tipicidad y adecuada representación. Recuperemos algunas de esas expre-siones. (4)
1. Numerosidad
Esta cuestión depende de las circunstancias de cada caso. Además del factor numérico que imposibilita la acumulación y presenta unos serios inconvenientes en la tramitación, han de considerar otros factores como la disposición geográfica, la posibilidad de que los miembros de la clase puedan ser identificados para propósitos de la acumulación, la natura-leza del pleito, la cuantía de la reclamación y la habilidad de cada miembro para hacer valer sus derechos de forma individual.
*6732. Comunidad
Es requisito que exista una cuestión de hecho o de dere-cho común a la clase, aunque no surjan del mismo acto, omi-sión o evento.
3. Tipicidad
Debe existir una relación entre las reclamaciones de los demandantes y los de las clase que se intenta representar. De esta manera, cuando el representante defiende un in-terés, adelanta los intereses de toda la clase.
4. Adecuada representación
El que pretende representar a una clase debe garantizar que lo hará adecuadamente. Revisten principal importancia: (a) la ausencia de conflicto y (b) las garantías de litigación agresiva y vigorosa. Estos requisitos nos permiten formular siete (7) razones contra la interrogante —que nunca es con-testada— expuesta así en la opinión mayoritaria: “¿por qué no acumularlos ahora como partes en el caso de la señora González Suárez y permitirles reclamar sus prerrogativas?” (Énfasis suplido.) Opinión mayoritaria, pág. 607. Veamos.
La primera, la causa de acción de mandamus y daños y perjtñcios iniciada por la señora González Suárez es individual y personal. Reclama que la Comisión Estatal reconozca sus cualificaciones como electora y, para sí sola, la adjudica-ción de su voto. Pide, además, compensación en daños y per-juicios. Su acción puede adjudicarse sin que sea necesaria la acumulación de los electores como partes. No están pre-sentes los requisitos de la Regla 16 de Procedimiento Civil, supra.
La segunda, esa acción tampoco es un pleito de clase. Aunque potencialmente sería susceptible de así convertirse, mediante unas enmiendas sustanciales a las alegaciones —y claro está, de concurrir otros requisitos— tal y como *674está redactada la demanda al presente es imposible. Ella no ha alegado ni solicitado ser representante de clase alguna. Regla 20.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Ni el tribunal de instancia, como tampoco este Foro apelativo —por buenas que sean las intenciones— pueden enmendar esas alegaciones, como tampoco así ordenarlo. La conver-sión sui géneris que a esos fines hace la mayoría plantea de inmediato serios obstáculos.
La tercera, conversión originada hoy sua sponte en este Foro apelativo, constituye una flagrante e inexcusable viola-ción al debido proceso de ley. La señora González Suárez nunca ha tenido ni se le ha brindado la oportunidad de expo-ner, en foro judicial alguno, su posición respecto a la pre-sente decisión de añadir a su caso —por vía de acumula-ción— mil ochocientos cuarenta y cuatro (1,844) nuevas partes. Cabe recordar de nuevo las siguientes palabras ilu-minadoras del Juez Frankfurter, citadas en el análisis del profesor Tribe en su obra American Constitucional Law, Mineola, Ed. Foundation Press, 1978, Sec. 10-7, pág. 503: “‘la validez y autoridad moral de una conclusión depende en gran medida de la manera en que se llegó a ella. . . . Ningún ins-trumento mejor ha sido diseñado para arribar a la verdad que el ofrecer a una persona en peligro de sufrir una pérdida seria, notificación del caso en su contra y oportunidad para enfrentarlo. Tampoco se ha encontrado una mejor manera para generar el sentimiento tan importante para un go-bierno popular, que se ha hecho justicia’.” (Traducción nues-tra.)
La orden de acumulación del tribunal de instancia fue decretada en el pleito de impugnación de Granados Navedo contra Acevedo Pérez, y no en la acción de “mandamus y daños y perjuicios” de la señora González Suárez. Su otra orden —la de consolidación— sin la objeción de las partes, no fue con ese propósito ni puede tener otro alcance. Ante este Foro apelativo no ha comparecido la señora González *675Suárez. La mayoría, mediante una mezcolanza, añade a su causa de acción separada e independiente mil ochocientos cuarenta y cuatro (1,844) nuevas partes, inyectándole así unas consecuencias inimaginables nacidas de una simple orden de consolidacióin. Y como la acumulación ha sido he-cha a sus espaldas, no ha podido siquiera objetarla.
La cuarta, el vocablo en plural “afines”, al decir mayori-tario (pág. 609), no es sinónimo de legalidad. Aunque el dere-cho básico reclamado por la señora González Suárez es contra la Comisión Estatal —para compeler la adjudicación de su voto y poder gozar de cierta afinidad con el de aquellos otros cientos de electores que la Comisión Estatal anuló— el pleito tendría que someterse forzosamente como de clase por los tres (3) grupos de electores marginados que existen, a saber: aquellos que votaron bajo el sistema de añadidos a mano, los que pusieron sus iniciales en las papeletas y los pertenecientes a las papeletas arrestadas. Bajo la alterna-tiva de ser un solo pleito de clase, habría que dividir en sub-clases estos grupos. A su vez, nos tropezamos con el escollo procesal —ya fuera un solo pleito de clase o tres (3) dis-tintos— que también habría que dividir como subclases tres (3) categorías en las que no hay identidad de intereses: los electores que endosaron en las urnas a Granados Navedo, los que votaron por Acevedo Pérez y aquellos otros que emitie-ron sus votos a favor de la candidata del P.I.P.
La necesidad de esta subclasificación se comprende ya que, evidentemente, hay intereses partidistas e ideológicos antagónicos que tendrían que ser atendidos por diferentes abogados. Como indicó la opinión mayoritaria en Cuadrado Carrión v. Romero Barceló, supra, pág. 457:
Cuando ocurren conflictos irreconciliables entre la repre-sentación legal y la clase, las reglas ofrecen varios recursos procesales: subclasificación, intervención, redefinición o limi-tación de la clase, etc. En especial, el enfoque sobre la subcla-sificación requiere que los tribunales participen activamente *676en la supervisión de los pleitos de clase. Éstos deben ir más allá de meramente responder a las subclasificaciones pro-puestas por los demandantes; deben también tomar la inicia-tiva y elaborar las subclases adecuadas. Los abogados de los demandantes a veces no tienen incentivo para proponer la cer-tificación de subclases. Una división de la clase usualmente implica una división del control sobre el litigio y una división de los honorarios de abogado. Además, el abogado de los de-mandantes puede simplemente no tomar en consideración la posibilidad de presentar un esquema de subclasificación. En tal circunstancia, el tribunal puede adelantarse y definir las subclases.
Parafraseando de nuestra opinión concurrente allí emitida, “[finalmente, no está presente en el caso de autos el factor referente a la ‘ausencia de conflicto’. General Telephone Co. of Southwest v. Falcon, 457 U.S. 147, 157 n. 13 (1982). Si en algo queda vulnerada la Regla 20 de Procedi-miento Civil, supra, es en cuanto a este requisito. Pecaríamos de ingenuos si fuéramos a sostener que los reclamantes pertenecientes al P.P.D. y sus competentes abogados van a tramitar agresiva y vigorosamente estas reclamaciones a nombre de [los electores] identificados con el P.N.P., cuando precisamente la causa del alegado discrimen brota de esas discrepancias ideológicas”. (Énfasis suplido y en el original.) Cuadrado Carrión v. Romero Barceló, supra, pág. 469. Y sin ulterior elaboración, añadimos ahora ni viceversa.
La quinta, siempre subsistirá la necesidad de cumplir con la Regla 20.3(b) de Procedimiento Civil, 32 L.P.R.A. Ap. III, esto es, el tribunal de instancia tendría que proveer “la mejor notificación posible dentro de las circunstancias, inclu-yendo notificación individual a todos los miembros que puedan ser identificados mediante esfuerzo razonable, ex-cepto cuando por ser tan oneroso dificulte la tramitación del pleito en cuyo caso el tribunal dispondrá la forma de hacer tal notificación”. (Énfasis suplido.)
*677No puede seriamente sostenerse que la violación del de-bido proceso de ley por la Comisión Estatal en diciembre de 1988 y el precioso tiempo perdido —incluso los diez (10) meses habidos desde las elecciones— son razones para confi-gurar válidamente una situación de “onerosidad”. No po-demos seguir confundiendo los procesos. El pleito de im-pugnación es separado e independiente, cuya suerte final no puede hacerse depender del mandamus y daños y perjui-cios de la señora González Suárez como tampoco de cual-quier otro pleito que activase uno o varios electores. Johnson v. Manhattan Ry. Co., supra.
Insistimos, bajo cualesquiera esquemas, que el primer paso es el emplazamiento y la notificación personal de todos los cientos de electores, tomando como punto de partida las direcciones que aparecen en los archivos de la Comisión Es-tatal. Sobre ese organismo recae esa obligación. Ningún tribunal tiene facultad para, a priori, relevarle de la misma y exponer a esos electores a una doble infracción constitucio-nal sustantiva y procesal.
La sexta, es evidente que un pleito de clase no garantiza la finalidad deseada bajo la doctrina de cosa juzgada e impe-dimento colateral de sentencia, pues no ataría aquellos elec-tores que solicitaren ser excluidos. En este sentido, la opi-nión mayoritaria y su mandato nada adelanta. Pasa por alto que los reclamantes ante la corte federal, para todos los fines jurídicos, ya declinaron intervenir en el pleito de impugna-ción entre Granados Navedo y Acevedo Pérez, y obviamente se han negado a iniciar pleitos separados ante nuestros tribunales. Su emplazamiento personal en el caso de González Suárez —en virtud del dudoso procedimiento sui géneris es-tablecido— no implica que necesariamente estarán vincu-lados de forma legal por el decreto final.
Y finalmente, ¿cómo puede la mayoría sostener que los reclamantes en el foro federal deben ser emplazados perso-nalmente y, sin embargo, a la vez decidir que a todos los *678otros electores marginados sólo se les notifique por correo certificado? En el mundo de la realidad de los seres hu-manos resulta ser una nota irónica que a los primeros —que conocen que sus votos no fueron adjudicados— se les notifique personalmente, mientras que a los segundos —que lo ignoran— se les niegue la observancia del requisito cons-titucional de debido proceso de ley.
XIV

Potencial conflicto entre jurisdicciones

La orden del tribunal de instancia de 14 de agosto no sólo obligaba injustamente a Granados Navedo a emplazar a los reclamantes en el foro federal, sino que tenía el potencial de crear un conflicto jurisdiccional. Esta inquietud —que no es novel ni especulativa— no queda superada con la opinión ma-yoritaria. Refresquemos la memoria.
El 29 de diciembre de 1988 la corte federal se abstuvo de ejercer su jurisdicción pendiente de la determinación de las cuestiones planteadas en el Tribunal Superior. Granados-Navedo v. Acevedo, 703 F. Supp. 170 (D. P.R. 1988).
En la vista oral del Tribunal en pleno celebrada el 29 de marzo de 1989, en Granados v. Rodríguez Estrada I, supra, se suscitó el diálogo siguiente:
HON. JUEZ NAVE IRA DE RODON:
Pero ese planteamiento si son partes indispensables no prospera. Si son parte indispensable hay que incluirlos porque si no bajo la norma de indispensabilidad es que un pleito no puede continuar sin ellos.
LODO. SALDAÑA:
Bueno, yo no sé, Vuestro Honor. Esa cuestión en verdad no se planteó en esa forma. Se se hubiese planteado hubiese sur-gido un conflicto de jurisdicciones porque la Corte Federal no hubiese permitido que la Corte Estatal obligara a esa gente a someterse a la jurisdicción del Tribunal Estatal. Ese, Vues-*679tro Honor, es mi criterio y yo sé por experiencia lo celoso que es el Tribunal Federal con su jurisdicción. De manera que me atrevo a decir que si el Tribunal Superior hubiese adoptado las normas de conducta que Su Señoría señala hubiese sur-gido inmediatamente un conflicto entre [el\ Tribunal Federal y el Tribunal de Puerto Rico. Inclusive, el Tribunal Federal hubiese dicho, pues yo voy a seguir con mi acción. Porque el Tribunal Federal todo lo que ha hecho es suspender su acción. O sea, que estas personas tienen pleño derecho una vez que se termine el pleito en el Tribunal Superior y en el Tribunal Supremo a regresar al Tribunal Federal. Claro, otra cosa es qué va a pasar si regresan, si el Tribunal Federal va a ejercitar jurisdicción después que se resuelvan estas cuestiones que es-tán pendiente[s]. Pero, cerrarle el camino por anticipado yo creo que el Tribunal Federal no lo hubiese permitido, Vuestro Honor.
HON. JUEZ HERNANDEZ DENTON:
Ledo. Saldaña, de hecho en estos momentos hay varios casos caminando casi simultáneamente en ambos foros, federal y estatal, relacionados con reclamaciones de derechos ci-viles, y en Estados Unidos hay abundante literatura sobre eso, donde el planteamiento de re[s] judicata surge en parte dependiendo de cuál es el primer foro que resuelve. A lo que lleva es que de sostenerse de que son partes indispensables y de resolverse esto en el foro local antes de que en el foro federal, ¿no tendría esto efecto de re[s] judicata en el foro federal?
LCDO. SALDAÑA:
Pues posiblemente, Vuestro Honor, pero no sabemos qué hubiese hecho el Tribunal Federal antes de que recaiga una sentencia final en el Tribunal Superior. O sea, en el Tribunal Federal ya adquirió jurisdicción porque el pleito de los lla-mados electores se radicó allá antes o poco antes de radicarse el pleito en la Corte Superior. Entonces el Tribunal Federal es muy celoso de su jurisdicción. . . .
*680HON. JUEZ ORTIZ:
Y los tribunales locales también.
HON. JUEZ HERNANDEZ DENTON:
Y lo que podría hacer el Tribunal Federal es continuar con su caso.
LCDO. SALDAÑA:

Claro.

HON. JUEZ HERNANDEZ DENTON:
Y nosotros aquí en el foro local también continuar con el caso.
LCDO. SALDAÑA:
Sí, pero el Tribunal Federal había suspendido su procedi-miento en el caso para darnos la oportunidad de venir acá. De manera que en cualquier momento el Tribunal Federal puede reactivar su caso. (Énfasis suplido.) T.E. Supremo, págs. 142-144.
Posteriormente, el 27 de julio de 1989, la corte federal reafirmó su criterio de abstenerse a base del estimado de la representación legal de Acevedo Pérez, de que el pleito de impugnación sería resuelto en o antes de cinco (5) meses.
De la Transcripción de Evidencia de 7 de agosto en el pleito de impugnación surge que el licenciado Rey informó al tribunal de instancia que ellos habían solicitado a la corte federal que ordenara a los allí reclamantes a comparecer como demandantes al Tribunal Superior. T.E. Superior, pág. 112. Desconocemos el resultado de esa petición.
La posición de los demandantes en la corte federal fue reiterada mediante moción informativa fechada el 23 de agosto. En lo pertinente —sin someterse a la jurisdicción— expusieron al Tribunal Superior:
Los Demandantes en los Casos Civiles Núms. 88-2023, 2024 y 2025 al presente radicados ante la Corte de Distrito de los Estados Unidos para el Distrito de Puerto Rico, expresa-mente se reservan el derecho a que sus derechos bajo la Cons-*681titución de los Estados Unidos de América sean adjudicados por dicha Corte de Distrito de los Estados Unidos para el Distrito de Puerto Rico, [a] tenor con lo resuelto en el caso de England v. [Medical Examiners], 375 U.S. 411 (1964). Los aquí comparecientes no desean ni interesan litigar sus dere-chos bajo la Constitución de los Estados Unidos de América ante este Honorable Tribunal, como tampoco desean ni intere-san que este Honorable Tribunal adjudique derechos bajo la Constitución de los Estados Unidos de América. Tan sólo soli-citan que este Honorable Tribunal adjudique sus derechos bajo las leyes de Puerto Rico, según alegados por el Sr. Gra-nados Navedo en la presente acción civil, a la luz de sus dere-chos bajo la Constitución de los Estados Unidos de América [y] a tenor con lo resuelto en los casos de Windsor [e] England, supra. (Énfasis suplido.)
Esa comparecencia no puede tener otro significado que un claro rechazo a ser incluidos como parte. El nuevo trámite pautado no sólo es improcedente, erróneo en derecho e in-constitucional, sino que puede causar una demora irrazona-ble que sobrepase las expectativas de la representación legal de Acevedo Pérez —estimada en cuatro (4) o cinco (5) meses— en la cual la corte federal hace dos (2) meses funda-mentó su abstención. El conflicto jurisdiccional sigue la-tente.
XV

Conclusiones

En síntesis, la orden del Tribunal Superior que compelía a Granados Navedo a emplazar a los reclamantes que acudie-ron al foro federal —y que han declinado ser parte deman-dante en el pleito de impugnación— fue claramente errónea. Constituyó un craso abuso de discreción que específica-mente le imponía una carga económica a Granados Navedo —en contraste con Acevedo Pérez— con visos de penalidad.

La opinión mayoritaria, por una vertiente errónea, mu-tila indirectamente el esquema procesal del pleito especial 
*682
de impugnación; paraliza, complica y atrasa su solución, y replantea un potencial conflicto jurisdiccional con la corte federal. Crea un desbalance y entremezcla conceptos sus-tantivos relativos a las causas de acción con los principios de economía procesal, como la acumulación de partes y la consolidación y sus efectos. Desde su incepción, el diseño es inconstitucional. Y toda esta confusión porque todavía nos negamos a rectificar las infracciones habidas en la Comi-sión Estatal en cuanto a mil ochocientos cuarenta y cinco (l,8Jp5) electores.

A tono con los fundamentos expuestos en nuestro disenso en Granados v. Rodríguez Estrada I, supra, en la medida en que hoy la mayoría del Tribunal reconoce finalmente que la Comisión Estatal violó el debido proceso de ley de esos elec-tores, resulta imperativo que sin dilación alguna decretemos la nulidad de la certificación expedida precipitada y erróne-amente a favor de Acevedo Pérez y ordenemos una nueva elección en el Municipio de San Juan. ¿Cuánto más ha-bremos de esperar? ¿Por qué seguir complicando el pleito y retrasando ese remedio? Todavía estamos a tiempo para fi-jar correctamente las coordenadas que en el plano electoral y constitucional el recurso nos presenta.
Hemos visto que el trámite de incorporar a esos electores al pleito de impugnación fue equivocado. También que es errónea la decisión mayoritaria de acumularlos discrecional-mente a la acción de mandamus y daños y perjuicios de la señora González Suárez. Por osmosis, la mayoría desnatu-raliza la esencia de esa acción y, además, consagra una fla-grante violación constitucional al debido proceso de ley. ¿Cómo, a diez (10) meses de las elecciones, todavía puede sostenerse la certificación de la Comisión Estatal? ¿Cómo pretender subsanar esa grave infracción, iniciando y cre-ando ahora de la nada, por fiat judicial, un proceso que goza de las características de un pleito de clase —en el de mandamus y daños y perjuicios de la señora González Suárez— *683sin que se le haya brindado la oportunidad de exponer su posición, no existan alegaciones a tal efecto ni se hayan cum-plido con los trámites mínimos previos que requiere una cer-tificación de pleito de clase? Más aún, ¿cómo incurrir otra vez —pero ahora en y por este Foro judicial— en una infrac-ción mayor de debido proceso de ley constitucional al decidir que bastan unas notificaciones por correo certificado, como si estuviéramos ante un simple cobro de dinero de menor cuantía? ¿No es suficiente que los electores fueran previa-mente marginados por la Comisión Estatal? El remedio, aparte de ser improvisado, inapropiado, incompleto e inco-rrecto, es INJUSTAMENTE TARDÍO E INCONSTITU-CIONAL.
XVI

Epilogo

Este disenso fue redactado y circulado pocos días des-pués de la mayoría haber acordado una resolución para pro-veer no ha lugar al recurso y, de ese modo, confirmar la or-den recurrida sin opinión del Tribunal. Como reacción, se produjeron otras ponencias expositivas de criterios concu-rrentes y disidentes. Eventualmente, cuajó la opinión mayo-ritaria suscrita por el Juez Asociado Señor Hernández Den-ton. Ello ha requerido unas modificaciones para dirigirnos particularmente a las posiciones —en esencia indivisibles— consignadas en esa opinión y en la concurrente y de confor-midad de la Juez Asociada Señora Naveira de Rodón.
Aunque la mayoría de este Foro apelativo resuelva dis-crecionalmente que Puerto Rico es un continente, geográfi-camente seguimos siendo isla. Así ha sucedido en el caso de autos. El sustrato de la opinión mayoritaria y de la concu-rrente es que “la acumulación ordenada constituye un ejerci-cio válido de la discreción del Tribunal Superior bajo la Regla 16.2 de Procedimiento Civil, 32 L.P.R.A. Ap. III . . .”. *684(Énfasis suplido.) Opinión mayoritaria, pág. 600. El mandato de hoy —fundamentado también en el uso ilimitado de la dis-creción de cuatro (4) miembros del Tribunal— ensancha esa facultad judicial a unos horizontes inimaginables. Para ello no se exponen argumentos sólidos que refuten los funda-mentos que, con esmero, hemos elaborado en abono de su total revocación.
Por su naturaleza no reglada, el ejercicio de la discre-ción es la prerrogativa judicial más poderosa y peligrosa. Siempre reclama una profunda reflexión íntima de con-ciencia. “[Njecesariamente ha de nutrirse de un juicio racio-nal apoyado en la razonabilidad y fundamentado en un sen-tido llano de justicia; no es función al antojo o voluntad de uno, sin tasa ni limitación alguna. Como fuente integral del proceso de decisión que contribuye a dar sentido a la ley y a concretar en la realidad derechos individuales y colectivos, el uso por excelencia de un poder discrecional, intenta estable-cer un balance moral entre los polos opuestos en que se de-baten algunas de las controversias humanas: el bien y el mal; la juridicidad y la violencia; la legalidad aparente y la ven-taja indebida; lo prudente y lo irrazonable; la paridad y la desigualdad; lo espiritual y lo material; lo racional y lo pa-sional; y, la opresión y la libertad.” (Énfasis suplido.) Santa Aponte v. Srio. del Senado, 105 D.P.R. 750, 770 (1977), opinión concurrente.
En buena juridicidad y metodología, no basta utilizar el razonamiento circular de que se trata de una sencilla cues-tión procesal discrecional. A veces, la sencillez analítica judicial puede muy bien resultar en un falaz manto encubridor de injusticias en asuntos elaborados y complejos. El juez no ha de fiarse sólo en las apariencias. El inocente trozo de hielo que se asoma en altamar puede en realidad disimular un peli-groso témpano capaz de precipitarnos al naufragio.
Si nos conformamos en reducir la controversia jurídica que hoy enfrentamos a la simple dicotomía de si procede o *685no, discrecionalmente, la aplicación de la Regla 16.2 de Pro-cedimiento Civil, supra, mal cumplimos nuestra tarea adju-dicativa. Ello es equiparable con la monda y lironda tarea de contestar, mecánica e imponderadamente, un examen de cierto y falso de derecho procesal-constitucional.
No es persuasivo el argumento genérico de que el Tribunal, por voz del Juez Asociado Señor Ortiz, no decidió lo que sin ambivalencias éste adjudicó en la opinión mayoritaria del pasado 22 de junio de 1989, frente al señalamiento específico que la Juez Asociada Señora Naveira de Rodón destacó en su opinión concurrente y de conformidad. Rectificar errores a tiempo es atributo imprescindible en el recto descargo de nuestro ministerio judicial. A ello tenemos perfecto derecho cualesquiera de los integrantes de este Foro apelativo. Sin embargo, no aceptamos que se eleve a categoría de virtud la inconsistencia judicial.
Este Tribunal está obligado a mucho más. No sólo tiene el deber de resolver diligentemente los asuntos que se someten a su consideración —sencillos o complejos— sino transitar con pie firme los senderos de la justicia. La determinación de si erró el tribunal de instancia al aplicar la Regla 16.2 de Procedimiento Civil, supra, no puede tomarse livianamente. Por el contrario, precisa de un examen a fondo de factores de distinta índole, tales como el espíritu que inspiró la regla, las circunstancias de su uso en el pasado, las peculiaridades de este caso y, sobre todo, las repercusiones que tendrá su apli-cación. Se impone una actitud de alerta, previsora y visiona-ria, que trascienda el momento inmediato. Sólo así cum-plimos de manera inteligente y responsable el ejercicio que nos encomienda la Constitución.
Los fundamentos expuestos nos obligan nuevamente a disentir. En la soledad de nuestra conciencia, todo este confuso incidente procesal y errática adjudicación en instancia y en este Foro nos ha recordado el pasaje de la inmortal obra del Manco de Lepanto, Miguel de Cervantes Saavedra, en que el *686ñel escudero Sancho Panza le advierte a Don Quijote: “Que . . . no son gigantes, sino molinos. . . .”(5) Por los demás, el factor tiempo nos ha impedido expresarnos sobre otros as-pectos fundamentales recogidos en los disensos de los Jueces Asociados Señores Rebollo López y Ortiz. Para ello, mien-tras constitucionalmente subsista el presente estado de in-defensión electoral e indefinición judicial, siempre habrá otra oportunidad para reiterar una nueva elección.
Cuando la Asamblea Legislativa vislumbró el juicio de novo como mecanismo de revisión de las decisiones post electorales de la Comisión Estatal, facultó a los tribunales no sólo a enjui-ciar la corrección y juridicidad de las determinaciones de ese organismo administrativo, sino a diseñar los remedios ade-cuados para salvaguardar en última instancia el derecho al voto. Por esa razón, según la propia Ley Electoral de Puerto Rico, de no poder los tribunales desentrañar la madeja de errores o irregularidades electorales y estar impedidos de emitir una decisión razonable, inteligente y confiable de quién fue el verdadero ganador, podrán mandatar la celebra-ción de una nueva elección.
La sabiduría, equivalencia conceptual lógica y justiciera de ese esquema, es evidente. Así, vuelven a ser precisamente los mismos electores, en ese peculiar juicio “de novo” que consti-tuye una nueva elección, los que finalmente deciden la suerte de los candidatos políticos. La voluntad ciudadana regresa, via los tribunales, a su fuente de origen. Se cumple de este modo el viejo y acendrado axioma democrático de que el pueblo, como soberano, en principio y fin es la única “fuente del poder público”. Preámbulo, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 251. (Énfasis suplido y en el original.) Granados v. Rodríguez Estrada I, supra, pág. 283, opinión disidente.
*687—O—

(1) Las anteriores instancias fueron resueltas en la opinión mayoritaria emi-tida por el Juez Asociado Señor Ortiz el 22 de junio de 1989 en los recursos consolidados CE-89-30, RE-89-67 y RE-89-88 (Granados v. Rodríguez Estrada I, 124 D.P.R. 1 (1989)). En todos se revocó al Tribunal Superior (Hon. Carlos E. Polo, Juez) y se le ordenó que recibiera la prueba que tuvieran a bien presentar las partes con sujeción a varias normas. El Juez Presidente Señor Pons Núñez emitió opinión concurrente y de conformidad, a la cual se unió el Juez Asociado Señor Hernández Denton. La Juez Asociada Señora Naveira de Rodón emitió opinión concurrente y de conformidad, a la cual se unió también el Juez Asociado Señor Hernández Denton. El Juez Asociado Señor Alonso Alonso emitió opinión *618concurrente y de conformidad y endosó las expresiones de la Juez Asociada Se-ñora Naveira de Rodón. El Juez Asociado Señor Rebollo López emitió opinión concurrente y disidente, y el que suscribe, opinión disidente.


[1] Las personas que tuvieren un interés común sin cuya presencia no pueda adjudicarse la controversia, se harán partes y se acumularán como demandantes o demandadas según corresponda. Cuando una persona que deba unirse como demandante rehusare hacerlo, podrá unirse como demandada.
El Tribunal podrá ordenar la comparecencia de [ajquellas personas sujetas a su jurisdicción, que a pesar de no ser partes indispensables, deban ser acumuladas si se ha de con-ceder un remedio completo a las personas que ya séan partes en el pleito.


[2] Nos anima, además, la intención de evitar la posible proliferación de pleitos por parte de ciudadanos cuyos votos no se han adjudicado. Cf. Civil Núm. 88-2023 (JAF), 88-2024 (JAF) y 88-2025 (JAF)- Casos radicados ante la [C]orte de Distrito Federal para el Distrito de Puerto Rico[,] y *622KPB 89-0274[,] caso de mandamus ante esta sala cuya vista ordenamos fuera consolidado con el presente caso. (Enfasis suplido y en el original.) Exhibit 1.


(2) A base de esos documentos, y en virtud de los principios constitucionales y evidenciarios recogidos en el análisis de nuestro disenso en Granados v. Rodríguez Estrada I, supra, acápite XI, pág. 163, reconocimos a la Sra. Francisca Luzgarda González Suárez —identificada entonces como F.L.G.S.— su condición de electora cualificada.


(3) “17.1. Acumulación permisible
“Cualquier número de personas podrá acumularse en un pleito, como de-mandantes o como demandados, si reclamaren o se reclamare contra ellas con-junta, separadamente, o en la alternativa, cualquier derecho a un remedio relacionado con, o que surja del mismo acto, omisión, evento, o serie de actos, omisiones o eventos siempre que cualquier cuestión de hecho o de derecho, co-mún a todas, hubiere de surgir en el pleito. No será requisito que un demandante o demandado tenga interés en obtener o defenderse de todo el remedio solicitado. Podrá dictarse sentencia a favor de uno o más demandantes de acuerdo con sus respectivos derechos a un remedio y contra uno o más demandados de acuerdo con sus respectivas responsabilidades.” 32 L.P.R.A. Ap. III, R. 17.1.


(4) Es limitada nuestra jurisprudencia en que se ha permitido la acumula-ción de numerosos electores. En Ortiz v. Corte de Paz, 53 D.P.R. 38, 47 (1938) —que no era uno de impugnación— a base de “que la misión fundamental de los tribunales es administrar justicia rápida, prescindiendo de tecnicismos legales invocados con el solo propósito de obstaculizar el libre ejercicio del sufragio ...”. En contra, véase Partido Popular v. Junta Insular de Elecciones, 63 D.P.R. 296, 313 (1944).


(5) M. de Cervantes Saavedra, El ingenioso hidalgo Don Quijote de la Mancha, 3ra ed., Méjico, Ed. W.M. Jackson, 1968, pág. 71.